              Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 1 of 42

                                                                                 u.fol~~cQRT
                                                                             EASTERN DISTRICT ARKANSAS

                     IN THE UNITED STATES DISTRICT COURT     APR 1 9 2019
                    FOR THE EASTERN DISTRICT OF ARKANSAS
                                                      JA~ES w,nMACK, CLERK
Farm Credit Leasing Services Corporation,             By.                 DEP CLERK


                  Plaintiff,                                                            Case No.:
         v.
                                                           COMPLAINT         4:19-cv-280-KGB
Todd Weldon Smith,

                  Defendant.


                                         INTRODUCTION

         Plaintiff Farm Credit Leasing Services Corporation ("Farm Credit Leasing"), as and for

its Complaint against Defendant Todd Weldon Smith ("Defendant"), states and alleges as

follows:

                                PARTIES, JURISDICTION, AND VENUE

         1.       Farm Credit Leasing is a federally chartered instrumentality of the United States

with its principal place of business at 1665 Utica Avenue South, Suite 400, Minneapolis,

Minnesota 55416.

         2.       Defendant is an individual citizen of the State of Arkansas residing at 138 Baxley

Road, McRae, Arkansas 72102.

         3.       This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1332 because

the amount in controversy exceeds $75,000.00 and the parties are citizens of different states.

         4.       Venue is appropriate in the Eastern District of Arkansas pursuant to 28 U.S.C. §

1391 because the Defendant resides, and the personal property at issue is located, in this district.

                                 FACTS COMMON TO ALL COUNTS

         5.       Farm Credit Leasing is engaged, among other things, in the business of leasing

equipment and other personal property to businesses and sole proprietors in the agriculture

                                                   1   This case assigned to District Judge _Baker
                                                                                              _ _ __
                                                       and to Magistrate Judge_ Harris
                                                                                   _ _ _ _ _ _ __
CORE/3009126.0221/151706605.l
                Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 2 of 42



industry. Defendant is a customer of Farm Credit Leasing who obtained possession of agriculture

equipment from Farm Credit Leasing pursuant to certain commercial equipment lease

agreements.

                                            The Master Lease

           6.       On or about July 24, 2017, Defendant entered into a lease agreement with Farm

Credit Leasing as evidenced by that certain Lease Agreement dated on July 24, 2017, executed

and delivered by Defendant in favor of Farm Credit Leasing (the "Master Lease"), for the

purpose of leasing certain equipment more specifically identified in related lease schedules,

pursuant to the terms and conditions as more specifically identified therein. A true and correct

copy of the Master Lease is attached as Exhibit 1 and is incorporated by reference.

           7.       According to Paragraph 8 of the Master Lease, Defendant agreed that the

equipment would remain at the address identified in the applicable lease schedule and that,

according to Paragraph 9 of the Master Lease, "all Equipment1 will only be used in

[Defendant's] trade or business ... in accordance with applicable operating instructions, laws,

government regulations, and applicable insurance policies."

           8.       Pursuant to Paragraph 18 of the Master Lease, Defendant shall be in default ifhe:

                    •      Shall fail to pay all or any part of a rental payment or any other
                           payment within 10 days after due and payable;

                    •      Shall be in material default under any other agreement executed
                           with Farm Credit Leasing at any time; or

                    •      Shall be in material default under any obligation for the payment
                           of borrowed money, for the deferred purchase price of property or
                           any payment under any lease agreement.




1   As defined herein.
                                                    2
CORFJ3009126.0221/151706605.l
                Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 3 of 42




           9.       Paragraph 19 of the Master Lease further provides that upon a default, Fann

Credit Leasing shall have the right, in its sole discretion, to exercise its remedies, which include

but are not limited to:

                    •      Declaring the entire amount of rental and other charges due and to
                           become due hereunder for the entire Lease Term immediately due
                           and payable;

                    •      Taking immediate possession of any and all Equipment without
                           notice;

                    •      Selling or leasing any Equipment or otherwise disposing, holding,
                           or using such Equipment at Fann Credit Leasing's sole discretion;

                    •      Demanding payment of all costs incurred by Fann Credit Leasing
                           in the course of correcting any default (including attorneys' fees
                           and costs);                                            ·

                    •      Exercising any other right or remedy available to Fann Credit
                           Leasing under the Uniform Commercial Code or any other
                           applicable law; and

                    •      Recovering from Defendant an amount equal to the sum of:

                            •   Any accrued and unpaid rentals as of the date Fann Credit
                                Leasing obtains possession of the Equipment following
                                Defendant's default; plus

                            •   The present value of all future rentals reserved in the Lease2
                                and contracted to be paid over the unexpired term of the
                                Lease discounted at a rate equal to the 6 month U.S. Treasury
                                Bill rate as of the repossession date; plus

                            •   All costs and expenses incurred by Fann Credit Leasing in
                                any repossession, recovery, storage, repair, sale, re-lease, or
                                other disposition of the Equipment including reasonable
                                attorney's fees resulting from Defendant's default; plus

                            •   The present value of the estimated residual value of the
                                Equipment as of the expiration of the, Lease, discounted at a
                                rate equal to the 6 month U.S. Treasury Bill Rate as of the



2   As defined therein.
                                                    3
CORE/3009126.0221/151706605.l
            Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 4 of 42



                                repossession date; less the amount received by Farm Credit
                                Leasing upon the sale or re-lease of the Equipment, if any.

                                         The 88777 Schedule

         10.      On or about July 24, 2017, Defendant entered into a lease schedule with Farm

Credit Leasing in connection with the Master Lease, as evidenced by that certain Schedule A

identified as contract 001-0088777-000 dated on July 24, 2017, executed and delivered by

Defendant in favor of Farm Credit Leasing (the "88777 Schedule"), for the purpose of leasing a

2015 Deutz Fahr Agrotron Tractor, model number 7250, serial number WSXV910200ID01109

(the "88777 Tractor"), pursuant to the terms and conditions as more specifically identified

therein. A true and correct copy of the 88777 Schedule is attached as Exhibit 2 and is

incorporated by reference.

         11.      Pursuant to the 88777 Schedule, Defendant agreed to make one payment of

$47,700.00 in July 2017, followed by five consecutive annual payments of $46,829.17

commencing in July 2018. According to the plain language of the Master Lease and 88777

Schedule, Defendant's right to possession of the 88777 Tractor expires upon the earlier of

Defendant defaulting on the Master Lease or 88777 Schedule, or Farm Credit Leasing's receipt

of Defendant's final lease payment at the end of the term in August 2022. Defendant agreed to an

end-of-lease residual and purchase option price of $1.00.

         12.      To perfect its interest in the 88777 Tractor, on or about July 25, 2017, Farm

Credit Leasing caused a UCC-1 Financing Statement identifying the 88777 Tractor to be filed

with the Arkansas Secretary of State, file number 40000152664452 (the "88777 Financing

Statement"). A true and correct copy of the 88777 Financing Statement is attached as Exhibit 3

and is incorporated by reference.



                                                  4
CORE/3009126.0221/151706605.1
             Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 5 of 42



          13.      Defendant failed to adhere to his payment obligations under the 88777 Schedule

and is in default. Accordingly, and pursuant to the terms and conditions set forth in the Master

Lease, Farm Credit Leasing is entitled to recover the amounts due under the terms of the 88777

Schedule, as of January 4, 2019, of not less than $238,361.49, in addition to prejudgment

interest, costs, legal expenses and reasonable attorneys' fees incurred, and Farm Credit Leasing is

entitled to recover the 88777 Tractor.

                                          The 16538 Lease

         14.       On or about August 1, 2017, Defendant entered into an equipment lease

agreement with Northland Capital Financial Services, LLC ("Northland Capital") as evidenced

by that certain Equipment Master Lease Agreement dated August 1, 2017, identified as contract

number 16538-001, executed and delivered by Defendant in favor of Northland Capital (the

"16538 Lease"; collectively with the Master Lease and 88777 Schedule, the "Leases"), for the

purpose of leasing a 2015 Deutz Fahr Agrotron Tractor, model number 7250, serial number

WSXV910200ID10724 (the "16538 Tractor"; together with the 88777 Tractor, the

"Equipment"), pursuant to the terms and conditions as are more specifically identified therein. A

true and correct copy of the 16538 Lease is attached as Exhibit 4 and is incorporated by

reference.

         15.       Subsequent to entering the 16538 Lease, Northland Capital assigned the 16538

Lease to Farm Credit Leasing as evidenced by that certain Participation Agreement by and

between Northland Capital and Farm Credit Leasing dated July 14, 2009, and that certain

Participation Certificate identifying the 16538 Tractor. A true and correct copy of the

Participation Certificate, evidencing the assignment to Farm Credit Leasing is attached as Exhibit

~   and is incorporated by reference.


                                                  5
CORF/3009126.0221/151706605 .1
             Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 6 of 42



           16.     According to Paragraph 8 of the 16538 Lease, Defendant agreed that he will

"cause the Equipment3 to be installed, operated and maintained: (i) SOLELY FOR BUSINESS

AND NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES; (ii) only in the

ordinary course of [Defendant's] business ... (iv) in accordance with applicable manuals and

instructions . . . ."

           17.     According to Paragraph 9 of the 16538 Lease, Defendant agreed that the 16538

Tractor would remain at the address identified in the 16538 Lease.

           18.     Pursuant to Paragraph 16 of the 16538 Lease, Defendant shall be in default if:

                   •       He fails to pay rent or any other sum to be paid under the 16538
                           Lease as and when due; or

                   •       An event of default shall occur under any Lease or other obligation
                           Defendant owes to Farm Credit Leasing.

           19.     Paragraph 17 of the 16538 Lease further provides that upon a default, Farm Credit

Leasing shall have the right, in its sole discretion, to exercise its remedies, which include but are

not limited to:

                   •       Declaring all amounts payable and to become payable to be
                           immediately due and payable and to exercise all rights and
                           remedies available in the 16538 Lease or otherwise available by
                           law;

                   •       Proceeding by appropriate court actions to enforce performance by
                           Defendant or to recover from Defendant any and all damages and
                           expenses which Farm Credit Leasing sustains by reason of
                           Defendant's default or on account of Farm Credit Leasing's
                           enforcement of remedies under the 16538 Lease, including without
                           limitation reasonable attorneys' fees; and

                   •       Taking possession of or disabling the 16538 Tractor.




3   As defmed herein.
                                                    6
CORE/3009126.0221/151706605.l
           Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 7 of 42



         20.      Pursuant to the 16538 Lease, Defendant agreed to make one payment of

$50,000.00 in August 2017, followed by five consecutive annual payments of $46,481.68

commencing in July 2018. According to the plain language of the 16538 Lease, Defendant's

right to possession of the 16538 Tractor expires upon the earlier of the Defendant defaulting on

the 16538 Lease, or Farm Credit Leasing's receipt of Defendant's final lease payment at the end

of the term in July 2022. Defendant agreed to an end-of-lease residual and purchase option price

of$101.00.

         21.      To perfect its interest in the 16538 Tractor, a UCC-1 Financing Statement

identifying the 16538 Tractor was filed with the Arkansas Secretary of State on August 29, 2017,

file number 40000154575899 (the "16538 Financing Statement"). A true and correct copy of the

16538 Financing Statement is attached as Exhibit 6 and is incorporated by reference.

         22.      Defendant failed to adhere to his payment obligations under the 16538 Lease and

is in default. Accordingly, and pursuant to the terms and conditions set forth in the 16538 Lease,

Farm Credit Leasing is entitled to recover the amounts due under the terms of the 16538 Lease,

as of January 4, 2019, of not less than $232,509.40, in addition to prejudgment interest, costs,

legal expenses and reasonable attorneys' fees incurred, and Farm Credit Leasing is entitled to

recover the 16538 Tractor.

                                        Defendant's Defaults

         23.      As a consequence of Defendant's defaults, Farm Credit Leasing issued a Notice

of Default to Defendant's counsel on January 24, 2019. Defendant failed to cure the defaults. A

true and correct copy of the Notice of Default is attached as Exhibit 7 and is incorporated by

reference.




                                                 7
CORE/3009126.0221/151706605.l
           Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 8 of 42



         24.      Defendant is in default and is in breach of the Leases. Consequently, Farm Credit

Leasing is entitled to exercise its remedies afforded under the Leases and state and federal law.

Such remedies include, without limitation, recovering the total amounts due under the terms of

the Leases as of January 4, 2019, of not less than $470,870.89, plus prejudgment interest, costs,

legal expenses and reasonable attorneys' fees incurred, and taking possession of the Equipment.

                                         COUNTI
                                    BREACH OF CONTRACT

         25.      Farm Credit Leasing restates, realleges, and adopts by reference all allegations

contained in Paragraphs 1 through 24 as though fully set forth herein.

         26.      Farm Credit Leasing and Defendant are parties to the Leases, each of which

constitutes an enforceable contract.

         27.      Farm Credit Leasing has performed all conditions precedent as required of it

pursuant to the Leases.

         28.      Defendant has breached the Leases by failing to make the required payments due

to Farm Credit Leasing.

         29.      As a direct and proximate result of Defendant's ongoing and uncured defaults,

Farm Credit Leasing has suffered damages as of January 4, 2019, of not less than $470,870.89,

plus prejudgment interest, costs, legal expenses and reasonable attorneys' fees incurred, and it is

entitled to possession of the Equipment.

                                      COUNT II
                        ALTERNATIVE COUNT - UNJUST ENRICHMENT

         30.      Farm Credit Leasing restates, realleges, and adopts by reference all allegations

contained in Paragraphs 1 through 29 as though fully set forth herein.




                                                  8
CORE/3009126.0221/151706605.l
           Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 9 of 42



         31.      Farm Credit Leasing leased the Equipment to Defendant, who received and

utilized, and continues to utilize, the Equipment.

         32.      Demand has been made for payment but Defendant has failed and refused to

make payment.

         33.      As a result, Defendant has been unjustly enriched in the amount as of January 4,

2019, of not less than $470,870.89, plus prejudgment interest, costs, legal expenses and

reasonable attorneys' fees incurred, and it would be unjust for Defendant to retain the benefits

received from Farm Credit Leasing without payment.

                              COUNT III
     CLAIM FOR REPLEVIN PURSUANT TO ARK. CODE ANN. § 18-60-801, et seq.
                         AND FED. R. CIV. P. 64

         34.      Farm Credit Leasing restates, realleges, and adopts by reference all allegations

contained in Paragraphs 1 through 33 as though fully set forth herein.

         35.      Pursuant to the terms and conditions of the Leases, Farm Credit Leasing is

entitled to possession of the Equipment upon a default of Defendant's obligations to Farm Credit

Leasing.

         36.      Defendant took possession of the Equipment at or about the time he signed

acceptance certificates, as evidenced by that certain: (a) Delivery and Acceptance Certificate for

the 88777 Tractor, executed by Defendant and dated July 24, 2017; and (b) Delivery and

Acceptance Certificate for the 16538 Tractor, executed by Defendant and dated August 25, 2017

(collectively, the "Delivery Certificates"). True and correct copies of the Delivery Certificates

are attached as Exhibit 8 and is incorporated by reference.

         37.      Defendant is in breach of his obligations under the Leases by virtue of his failure

to make payments to Farm Credit Leasing.


                                                   9
CORE/3009126.0221/151706605.l
          Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 10 of 42



         38.      Defendant has not cured the defaults under the Leases.

         39.      By virtue of Defendant's breach of his obligations under the Leases, Defendant is

no longer entitled to use and possess the Equipment, he is wrongfully detaining it, he is seriously

impairing Farm Credit Leasing's ownership interest in the Equipment, and he is using the

Equipment in a manner that is inconsistent with the parties' contractual arrangement.

         40.      The Equipment can be easily transferred, disassembled, separated, moved at will,

concealed in numerous locations, and sold, all of which to frustrate the exercise of Farm Credit

Leasing's bargained-for remedies.

         41.      The Equipment is of such a nature that it will depreciate in value through

continued use and as it ages. Thus, its resale value will steadily decline as it is used over a period

of time. Farm Credit Leasing therefore expects that if Defendant continues to possess and use the

Equipment, the value of Farm Credit Leasing's interest in the Equipment will steadily and

irretrievably erode, which harms Farm Credit Leasing and its efforts to recover and preserve the

economic usefulness of the Equipment.

         42.      Farm Credit Leasing is entitled to an order (i) directing Defendant to deliver, or

cause to be delivered, the Equipment to a location to be designated by Farm Credit Leasing, or

such other locations as agreed by the parties; (ii) directing that the Equipment be immediately

and permanently seized and taken from the possession of Defendant; and (iii) directing that the

Equipment be delivered to Farm Credit Leasing or its designated agent.

                                      PRAYER FOR RELIEF

         WHEREFORE, Farm Credit Leasing prays that the Court:

         A.       Enter a judgment and order directing Defendant to deliver, or cause to be

  delivered, the Equipment to a location to be designated by Farm Credit Leasing or the Court;



                                                  10
CORE/3009126.0221/151706605.l
            Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 11 of 42




          B.         Enter a judgment and seizure order directing law enforcement to seize the

   Equipment and deliver possession to Farm Credit Leasing or its agent;

          C.         Enter a judgment and order granting Farm Credit Leasing the exclusive right to

  possession of the Equipment;

          D.         Enter a judgment and order declaring that Farm Credit Leasing is allowed to

  dispose of the Equipment;

          E.         Subject to the disposition of the Equipment, enter judgment against Defendant

  and in favor of Farm Credit Leasing for damages for Defendant's breach of the Leases and/or

  unjust enrichment in an amount to be proven at trial, but not less than, as of January 4, 2019,

  $470,870.89, plus prejudgment interest, costs, legal expenses and reasonable attorneys' fees

  incurred; and

          F.         Award Farm Credit Leasing such other and further relief as the Court deems just

  and equitable.



Dated: April J..i_, 2019                      By: _ _~ ~ : : : : : , , A ~ " ' - - - - - - - - -
                                                 Hem         e ton, III (2010015)
                                                 ADAMS AND REESE LLP
                                                 6075 Poplar Avenue, Suite 700
                                                 Memphis, Tennessee 38819
                                                 (901) 524-5271
                                                 hank.shelton@arlaw.com

                                                 ATTORNEYS FOR FARM CREDIT LEASING
                                                 SERVICES CORPORATION




                                                    11
CORE/3009126.0221/J 5 I 706605. I
Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 12 of 42




                Exhibit 1
           Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 13 of 42

                                                                                            ·~·· ~   .·.




                                                                                              Lea$e AgreJflleilt
                                                                                              Customer Number: .9576


tiOO Highway· 169 South, Suite 30q
Minneapolis; MN'SS426



·Doted ns,of: Julf24..l~f7.
 Lessor • ad'-~- ~ve executed thia tease Agreemeat. and hereby· agrc:~ 10 the· I ~ amtaincd below and .in any. anachments
.madu·pan of1his Leo·~ ,!l.e,n,emenL_

· l)i_is- ~ ~ the attachmcnts:hereto-consiitute the entire llfeement of the parties with respecl ·10 the leasing:of the Equj111neat and the·
  01~cr s11bject matter of ihis Lease. This 'Lease. supersedes all prior _writtc(I and/or on1I unclersrandinas or agreements with· respc;ct t_o 1he.
  sybjei:t matter hereof; and no change.-m<iditication. ·addition. or tcrminatiOI\ (!fthls Lease shall be enfon:cliblc .unless in writing and signed
tiy   Lessor an.d Lessee:,


                             IT L.EASING SERVICES CORPORATION
                             r                            Tanya Simmer                                     Supervisor, Leasing Delivery Services.

 Address:•
 600.HighWay 1'69 ~OU\11. Su~teJOO
 Minileapolis, MN 55426



 ~E['IV s~.-____                                             'l'o_d_d_!_.,,.~-:-s_m_it_h_ _ __                      Individual



 Address:
 1311 0axh:y Raad
 Mcltnc. ARt,;ANSAS 7210;!

 STATE OF INCORPORATION/ORGANIZATION:. ARKANSAS




  L••~NTlUtr~1s1·                                                                                                                            .........
       Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 14 of 42




In c:,nlideracion or tbt mutual coYCa1ats herelnafte,
c:ontaieed, the parties llereby DI"' aa foll4!n:                           Scllcduled Lcuc Tam. upon complttion oflhe Minimum Term,
                                                                           the Lessee is deemed to have continued lhe Lease on •
 I. LEASE OF EQUIPMENT. Leno, hereby lellSeS to Lessee, and                monch•to-mon&h basis. until completion of the Scheduled Leuo
Lessee hcieby 1 - from Lcaor, sul!jcct to tho 1Crffll or this              Tc1111 unless tho Lessee: IIOliflcs Che LIISsor in writing 60 days prior
Lcue Apeement rt.ease• or "Lease Agreement'). the equipmenl                10 the end of the Minlmum·Tenn lhat I& desires to tcm1lnat1 tho
and other property (coJlectively, the •Equipment•, an)' one Item or        Lease.
whieh may be refemd to lnclivldually u an "Item of Equlpmcnt'1
described In any Schedule A ("Schedule A") exeCllled by Lessor             4. FLOATING RENTAL RATE. Notwithstandina 1111)' provision
and Lc:sao 1111d made • p-,t hereof. Lessee henb)' Olllhorius              to the contraiy c:oncained in Paragraph 2 above, if Flollfna Rite II
l.clSOI' co iac:lude. in any Soh&dlil• A the serial number and other       specified on cha Sc:hodule A applicable to an hem of. Equipmmt,
inronnalion idcntifyins 1hc Equlpmcm when dclcnaincd by                    Che Lenee's n:...I obliplion for such llem of Equipment shall be
Lessor. Time is of the csscnc:e in Lessee's payment and                    ~11sted at cadl rental due date based on the Index spec:iftecl on
pc:rfonnanc:e of each of its obliptions Wider thi, Laso.                   such Schedule A. Rental llijustmenll will be cakulllled based ~
                                                                           monthly chlnaes fn die index up or down. Monthly chuges In the
Each such Schc:dulc A when exccllled by lhe par1ies shall be               iadcx and the OU1Standing lase balance for each Item of
deemed 10 be a part of this Lase, It being undffllood and ·agreed          Equipment will be used to compute an adjusted rental amount.
that ~is L.casc shall be a Muaer Lease. All Schedules, addenda or          Rental ~djus&menll ~II be compounded and accumulllled mondaly
ocher atlllehments to this Lease exec:111ed by Lessor IIICI Ltsscc 111'1   and billed 10 the Lessee based on Ille Rental frequency specified
llereby il!CCJrporated herein and 11111dc a part hereof. Each Schedule     on the appropriate Schedule A.
A, incorporating the terms ind conditions of this i.e.. shell
conscitUIC a ~panne ins1rumcn1 of lease.                                   5. LATE CHARGES. If Lessee fiils lo pay any rental or olhcr
                                                                           amount required co be paid by Lessee 10 Lessor, within 5 days
2. RENTALS/LEASE TERM. l.cs5cc apcn to pay Lessor rentals                  after the due date thereof. Lcsscc shall (in addl1lon 10 all other
for each lte111 of Equipmenr leased un4cr this Lcaso u se1 forth in        umounts due Lessor) pay Lt5SOr the lesser of 1.5% per month, or,
the Sc:hedu1e A applicable co such Item Df EquipmenL All rentAls           If less, the maximum 1111ount allowed by law ulllil paid on such
shall be payable as desc:n"bed to Lessor II Lesson mailinc address         unpaid amounts.
SCI fonh In such Schedule A, or to such other persoa or at such
ocher place n Lessor may from time co lime desigt1111e in wriling.         6. SECURITT DEPOSIT. Ir a Smirity Dcpoiit 1111oun1 Is
•s~heduled Lease Commencement Dice" for purposes or this                   specif'ted in lhe Schedule A, Lessee l&fCCS 10 ply such IIIIOIIIIC lO
Lease shlll be the first day of Che monch following the IR-Servic:c        Lessor prior to the Scheduled Lease Coinmencemcnt Date. If
Dace: provided, hoWover, in the event the Daily Billing Optiofl is         Leuee his fulfilled all te,ms and conditions hercill, the S1c:11rity
selected on· lhc applicable Sc:hedule A, the Scheduled Lease               Deposit shall be renamed to l..eS5IHI without interest or ii may be
Commencement Dale shall be the In-Service Date. ~1.Savice                  applied IO any purc:hase option aen:ised by Lessee at the
Date" shall be 1hc dale Equip111e111 ii delivered and ac:cepted by         expiration of the Lease.
Lessee for lease II provided hirein. Tbe •Scheduled LeAse Term"
shall be • set forth in the applicable S~edule A. Rentals for each          7. NO WARRANTIESILE$SEE'S OBLIGATIOlllS (VENDOR
Item of" Equipment shall commence on the Scheduled Lease                    NOT AN AGENT).LESSEE ACKNOWLEDGES THAT:
Commc:ncemcnt Date with respect to each ltein ofF.quipnent. If              LESSOR IS NOT TH£ MANUFACTURER OF THE
Che In-Service Date occurs prior to the Scheduled I.else                    EQUIPMENT NOR THE MANUFACTURER'S AGENT
Commenccmenc Date, Lessor shall be entitled to a ienlal ("Interim           NOR A DEALER THEREIN; THE IEQVIPMENT IS OF A
 Rent") for the period &om such ln•SCl\lice Date co the Scheduled           SII.E, DESICN, CAPACITY. DESCRIPTION AND
Lease Commencement Date (!he "lmetim Pffiodn). Interim Rent                 MANUFACTURE SELECTED av LESSEE; LESSEE IS
shall be computed by dividing all Jalllls other than Interim Rent           SATISFIED THAT THE EQUIPMENT IS SUITABLE AND
due under the Lease by the ac:111al number or days in che Scheduled         FIT FOR ITS PURPOSES; LESSOR HAS NOT MADE AND
Lease Term and mulliplying this resull by the actual number of              DOES    NOT    MAKE     ANY    WARRANTY    OR
days from In-Service Date to Scheduled Lease Commcncemcnc                   REPRESENTATION WHATSOEVER, EITHER EXPRESS
Dnte. Interim Rent (if 1111y) &hall bl d111 on the Scheduled Lease          OR IMPLllO. AS TO THE FITNESS, CONDITION,
Commencement Date. Tbe Scheduled Lease Term, includina any                  MERCHANTABILITY, DESIGN OR OPERATION OF THE
 Minimum Tem1 as descnlled in Paraanpll l below, topthcr will!              EQUIPMENT, ITS FITNESS FOR ANY PARTICULAR
 the Interim Period. if any, and any renewal period(•) shall                PURPOSE. THE QUALITY OR CAPACITY OP THE
 canslitute the. Lease Term ("Lease Tenn") lbr each hem or                  MATERIALS IN THE EQUIPMENT OR WORKMANSHIP
 Equipment. LCSloc IIH'teS to pay Lessor II cha expirallon or ocher         IN    THE    EQUIPMENT     NOR    ANY  OTHER
 termination oflhe Lease Term, •ddhional rents. u wscribed in the           REPRESENTATION OR WARRANTY WHATSOEVER;
 Schedule A or any other document cx:=uted in c:onncction with              LESSOR SHALL NOT BE LIABLE TO LESSEE AND
 tllis Lease. The tenni1111ion or this Leue widl mpect 10 certain           LESSEE HEREBY WAIVES ANY CLAIM IT MAY HAVE
  Items of Equlpmen1 shall noc aff'eci the eontinuaclon or this Lease       AGAINST LESSOR FOR ANY L0ss. DAMAGl
 with respect to allier liem1 or Equlpmenl not subjecc 10 such              (CONSEQUENTIAL OR ar'HERWISE) OR EXPENSE
 termination. Unless otherwise provided in 1he ownt the Lessee              CAUSED DIRECTLY OR INDIRECTLY BY THE
 exercises tht 0p1ion ta rcniaw !he Lease. rentals for the renewol          EQUIPMENT LEASED. HEREUNDER. NO DEFECT OR
  period shall be agreed 10 by the panies.ll lhe lime ol"~I.                UNFITNESS OF THE 1-QUIPMI.NT NOR ANY
                                                                            REPRESENTATION AS TO THE EQUIPMENT OR ANY
 3. Ml"NIMUM LEASE TERM. The Minimum Lease Term. if any,                    OTHER MA1TER BY THE VENDOR SHALL RELIEVE
 {"Minimum Term") lhall bt SCI forth in lhc Schedule: A for each            LESSEE OF THE OBUCATJON TO PAY ANY RENTALS
 Item of Equipment and shall commc:nc:c -Oil du: Scheduled Lease            OR PERFORM ANY OTHER OBLIGATION UNDER THIS
 Commenccmenl Dale.         1r
                         lhe Minimrm Tenn is las 1han the                    LEASE. LUSE£ UNDERSTANDS AND AGREES THAT



                                                                                                                          1-5.
       Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 15 of 42




N£1THER        VENDOR          IIIOR       ANY         SALES                12, MAINTENANCE. Lessee shall pay •II costs and expenses or
REPRESENTATIVE ()R OTifER AGENT OF VENDOR, IS                               whatcva- lllllllre resulting from 1he use and C?f)elatlon of each hem
AN AGENT OF LESSOR. NO SALES REPRESENTATIVE                                 or Equipment. Lessee, al its expense. shall keep tne Equipment in
OR AGENT Of' VENDOR IS AUTHORIZED TO WAlvt                                  aood ,epelr, c:ondilion and wo,ldna order, in full compliance with
OR ALTER ANY Tl::RM OR. CONDITION OF THIS                                   all llflfllicable nw.fac:turds n:commendalions. Ofdinary -         and
LEASE. Lessor hereby assigns to Lessee for lhc duration of 1his             tear excepted.
Lease .all Warranties reccivr:d by Lessor with respect to Ibo
Equipment, ·to lhe extent assignable, and Lessor shall have ao               13. TAXES. Lessee shall pay when due, he responsible for and
obligation whatsoever to·make-any claim on such -ramy.                      reimburse Lessor for ~II charges. taxes, fees and assessmenls
                                                                            (hereafter "Taxes"j. imposed, leviell or assessed by any
8. LOCATION/INSPECTION/MAR~INQ. The Equipment II all                        governmental body, authority, or agency (hereafter "Tax
timu shall be located at the: address spec1riec1 in •lhc applicable          Jurisdiction"), requlrod 10 be paid or collected by Lessor, 011 or
Schedule A. unless Lessee. -~ ft!)tlP.ed Lessor in writing of a             relating to the Equipment ~scd h~~under and the sale, purchase.
change_ or loca1lon for -each Item of Equipment and Lessor.                  ren111l, operation, mainl~itce or use thereof (excluding any 1axcs
consents to such change. Lessee shall make the Equipment                     011 or measured by ihe net income or c:apital on.cssor) togi:ther
available for inspcclion by Lessor's representadves during Lessee's          with any ~l~ies or interesl applicable thereto, whether !be semc
normal business hours and shall make Lessee's log, maintenance               be payable by or assessed 10 Lessee or Lessor. Lessor shall rcpon
and olhcr records ~11ainin1& to the Equipment available for                  ll!Y and all llectsSal')' infonnation for assessment of the
 i~on. and duplication by Lessor's represenlatives. Lessee                   Equipment reprdinc Taxes to the Tax Jurisdicdon(s) relevant to
 sh.II affix 10 or place on the Equipment such labels, -placs. or           ·the address ipecffied in the applicable Schedule A., or any other
,ocher mnrkings indicating Lessor's ownership in the Equipment as            oddress of which Lessee has Mlified Lessor in accordance with
 may be din:cted and supplied by Lessor.                                      Paragraph 8 of this Lease Agreement. Lessor is under no
                                                                             obligation 10 notify Lessee of. defend apinsl, nor oonrcsr any
9. USE. Lessee agrees all Equipment will only be used in Lessee's             assessment imposed by any Tax Jumdiction(s) with assessment
trade or business and will be operPted by competent and qualified             authority under its aovemin11 law. Lessee shall also reimburse
personnel only and in 111:cordance with applicable operating                  Lessor any c:osts and eicpcnses i11CUrrcd by Lessor (including
insrnaetions, laws, government rq;ulntions. and applicable                    teASOllable attorneys' fees). as a ·result of Lessee's failure to
insurance policies.                                                           reimburse Lessor for such Taxes. Lessee wi II reimburse Leuor for
                                                                              • ny reasonable costs ·incurred for the accu;ate assessment of the
10. RISK OF .LOSS/GENER.AL INDEMNITY. Lessee hereby                           Equipment; however the Lessor is not obligated under this Lease
assumes the cmlrc. risk of and respon_sibility for bodily injury or           Agreement to take any action on either the Lessee's or Lessor's
cle~lh, a11d or damage to propeny, inc;luding the Equipment, and              behalf. The provisions of this Per• graph shall survive the
the IDSs of such prope11y. from whatsoever ca.use during the Lease            expiration or lcnJ!lnadon of this Lease.
Tenn. Lessee shall indemnify and hold Lessor hlrrnlllSS from and
apinsl any and all claims. losses, liabilities (iacludina, without           14. [RESERVED}
limitation. pate~, infringcltlen~ negligence, tort and strici
li:tbility). damages. jildg;mcn1s. suits, 1111d all le11al (lrOCcedings,     IS. INSURANCE. Lessee shall 111 its own expense acquire: and
and any Gnd • II coslS and expenses hi connection thcn:with                  mainllin, during the term hen:of, with such insurers. in such form
(including attorneys' fees) •rising out of or ia any manner                  and under suc:h policies os shall be s11tisfac1ory 10 Lessor, both:
connected with the manufacture, sale, pun:hasc, financing,                      a) all risk property insurance, naming·Lessoc H lnss payee, in
ownership._ deli~ry. rejection, non-delivery, posscssiOII, use.              amo11nts and under coverages to pro\'ide fur rebuilding. repairing
cransponatioo. s_rorage, condition. opcnuion, maintenance, R!plir,           or replaeins 1he Equipment in die event of any damage,
rclunJ or other disposition of- the Equipment or with ihis Lease,            destruction •. loss or theft of the Equipment. The amount of such
 includina. without limitalion. claims for injury lo or dc:nth of            insurance shall lie at- least equal to llie Equipment Cost described
persons. for damage to propa-ty, for violation of flflY law, rule or         in che Schedule A for cad,. Item of Equipment; ~                    .
rt.-gul11ion of any public authority. and for envilonm~tal dlliia&e             b) comprehensive pncr• I liability Insurance including coverage
and clean-up. Lesiiee shall give Lessor prompt notice of any such            ror 1111y bodily injury, di:ath, or property damage which may ·be
 claim or liabilil)'. The provisions of this :Parag!'llph shall survive      caused by or related to lhc: Equipment or its operation. in amounts
the expiration or tennination of this Lel!sc. Lessee agrees lliel            satisfactory to Lessor. Such Insurance 9hall name Lessor as an
 upon written notice by Lessor oflhe assettion ofany claim. •ctiori,         additional insured.
 dan,01:e. obligation, li11bility, or lien, Lessee shall. at its own tust
 t111d expense, at LC5SOf's written request, 11SSUme the full                Ir any loss occurs il shall be paid by check or draft payable to
 responsibility for the ~fense thereof. Any payment ptnuant to               Le53QI'. lessor moy endOfsc Lessee's na- 1hcrcon as Lessee's
 this Peragmph shall ineluclc an amouni equal to any taxes required          agent. Lessee shall furnish 10 Le550I' a eenlficale of insurance
  to be paid by Lessor as a result oflho receipt orsuch payment.             indicating 1h11 sueh insur•11co cov~rnges are in ofl'ect ot the time
                                                                             the Equipment is delivered end shall ilellvc:r to Lessor. prior 10 the
 II. ALTERATIONS/REPAIRS/PERSONAL PROPERTY. Arry                             scheduled expiration or lapse of such insurance coverage evidt:nc:e
 improvement, replacetncnl, addition, accessory. or repoir part for          satisf~ to Lessor of renewal or replacement COVCJ8Qe. Su,;h
 Che Equipment shall become the propel1y of Lessor tree of all liens         cettifJCllle shall provide lhat, (i) such insurance cannot be canceled
 and encumbrances and shall be deemed post of the Equipment.                 or altered without Ill l~st 30 days prior written notice 10 Lessor,
 1ne Eq11ipmmt is, and shall at all limes be and mnaln, personal             and (ii) insurance u ro the interest of any named additional
 propeny, notwithstanding that any Item of Equipment or any patt             insured or loss payee other lhan Lessee shall not be invalidated by
 thereof shall now be or herea/kr become in any maMer affixed or             any actions. inaelions, breach of ,van• nty Ctr conditions or
 attached to~ property or any improvements thereof.                          oegliaenee of Lessee or any Olher person other than Ltssor with
        Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 16 of 42




 respect to ~ P9llcy or policies. If Les~ fails lo pay insur1ace              of ~',!i~; or
 n:quinid 10 be provi~ by Lessee under th~- Lcuc, Lessor may,                   e) Lessee .cre.ues. i ~ or suffers III exist aay mortaaBe. lias•
.but Ir. not ~led •co _pn:wide siJc:lt illSUfllnce. Lessee sisal!. upon       or olhir C U I C ~ or IIIIIClunent o(any llild whatlCICVff upon
 demand rcim~e La1ar.for my COits, fees, or expenses incurred
 In providlna such i11surance.

 16. CASUALTV OCCURRENCE.
                                                                              . ·o U•
                                                                              or aft"ec:tina the Eqµlpmeal or tllls Lease or 1111 of Lenor's
                                                                              inlcreils lhenwndci' a,
                                                                                                ~ I ~ . makes an assignment fiir the
                                                                                                                                         .
                                                                               benellt (!JC ~ieon, - . . or suspends ill businns, aclinits- In
     a) For purposes or 1h15 ~HC, 1 ~II)' !Jccl!!ftl!CC~- shall                wrilinails llllbility to P8J hi debts u they lllllfure; « bankruptcy,
 mean any Item orF.quipnJent de51n,yea, lmpanbly ~ . lost.                     ~ O I i or other pnx:ecdlnp for the relief' of dcbion or
 stolen. uallCCOllmd for, or 1lkcn or requlsitiol,ed by                        benefit o(c:redilOft! shaR l!e inslitlltlld by or 1pinst l..mce;"or .
COl\dcnmatlon or otherwise dllrina the tennf lhis Le• se ar while                 ·&> Any ,epresentalion or wananty made by Lusee hen:ln or In
 in lrlnsi1:                                                         ·         any doc:mnent or c;.eriffkilrc lilmiihed 1D Lessor proves co be
     b) In the cvcat thal • ny. 11a11· of Equipment shall mfter a              incOffllCt in • ny material-n:spect.when IMdc; or
 Casualty O.ccunaic:e, :Lessee ""811 Jl!"Offlpdy 1111;1 fully Inform               h) With~ lAlols p,ior wri11en coment. Lessee ICllllinates its
 Lessor·widl rapect lhaeto. Lessee shill pay IO Lessor, on the first           existence, changes its lepl or arpnmdanal status. consalid!lta
 day of tho mondl ~Hawing 1~ alving of-such notice, 111 amount                 with, nici'gei Into, or conveys or leases 11Ub111111ially all qf its
 ("C• suahy Loss Value") equal IO the sum of: (i) tlio amount ·which           assm u • n cndrcty lo 1111)' person. ·or, ·w_llhau& 60 days prior
·will c:• usi 1he Leisor to realize the $Ima me of return· up 10 th:           wrillen.nacice to Lnsar. c:hanges i1s lepl name; .or
.dace of die C--Uy Occurrcnc:e .that d1e Lessor would have                         I) Lessee ih• II be fn mMerial clefkul1 under In)' otller lgNCIIICIII
  ~llzcd hid the Lase of the Equipment been in effilct for lhe               . executed with Lessor II any time; or
  Cll!ire Lale Tet!ll: and-(ii) aJI inJlallmats ofmdll lhen due with               j) Lestee ·shall be in nieterial de~ult 11nder ~n)' obllpl~ for
  respect to that. Item of Equipment. The lelial rental clcscrlbe1l-in the      the payment of borrowed IIIGfley, for lhe def~ piRhlse price
  Schedule A whi~ coiltalned • n liem of Equlpmenl for which a                  o f ~ or any payment uncle~ any lease epamcnt.
  Casualty Loss Value was .paid shall be .nduc:ed by .•. pen:eraae
  derived by dividing the· 'Cost ~r: lhe .Item of Equipment                   The oa:urrence or III Event of Oaflwl1 with 1e1pect 1a any
  cx,ericncina: the Casualty Occurrence tiy Ike T~I Equipni~t-                Schedule A shall, at "the sole illscrelian of Lessor. constltu&e lri
  Cost described in such Schedule A. Lessot shall be entitled -to             Even1 or Default with respea .to any or all Schedule· As to which
  receive and retain.any proceeds lhJIII 8'!)" Insurance wilh ~t.ro           Lessor is. then a party, Nahviihslandlni lhl: foregoing, LCSSC)r may
  such Item of Equipment up co the IIIIOlffll or tho Casualty um              exercise all rtglit1 and refflldies independently with m"pect to cai:h
  Value. Provided an Event or· Default has not occurred 111d Is               Schedule A.
  continuing. i . - ihall pay over such i ~ ~ lo
   Lessee 10 the extent such amounts e ~ the Casualty Loss Value·              In this Paragraph 18. .Lessee.. also ·man• any auara111or of
  or. the entire iftlllrMCe procecdi rcetjyed if Lessee has pm'iously          Lessee's obllptions llftder 1he Leac Ind --1..ease• also means any
  paid "the Lessor lhe CIISUllt)" Leiss Value. Upllll Lessor's .-eip( or       guaranty of1'-obllpions.
  IIUCh paylllenl, Leuri·shall be entitled to whatever interesl Lessor
  1111y have in. !ll!id 11e111 of Equipment. in Its then condition and         19. REMEDIES UP.ON Dl;FAl,Jl.T. Upcin the occurrcnc:c ofany
   location, witliout warranties. express or implied. and this Lnse            Event of Default and • t any lime thereafter. LCSIOI" may do any
   shall terminate with respect to such Item of'Equipmcna.                     one or more of-the following whh .or without tenninalina !his
                                                                               l.ca!IC:
 1-7. LOSS AND DAMAGE. No I~ theft, damase, or ~ruction                           a) Declare me-entire arnoulll of rental and othc:r charp:s due ud
 of Equipment shall relieve lmcl; oflhe ~iaatic!n lo pl)' n:nt or              to bl:c:ome duo h ~ for the cntin:- Lease Term immediately
 perform any other oblipt~ under this ·1,caso.. In me· event of                due encl payable;
 dmnogo to any Item or ,Equipment whic:11 docs l1CII c:onstit1i1te •               b) TA~!I' immc4iate poaessiotl of any llld" all Equipment without
 Cuualiy Occul'l'JffCCI. whether durina the tenn of 1he ~ or                   notice;
 while in transit, ~ shall 11 ha sole coll and expense                             c) Sell or lease any Equipment or otherwise dispose. hol~. or
 immediate!, repair anil n:srare such Item of Equipment to 1hc                 115!1' Stich Equipment.II Lcao(.s sole dlscsetion;
 C\lllditiOA required by 1h11 lcuc. Upon rcccipt of evidence                       d) Demand pay-nt or all costa l~ffff by l.enot in the
 reasanllbly satisfactory to Lessar" of completion of such repairs.            c:oune of correctina any defiult (lnc:ludl111 attorneys' fees ~
 Lessor wilr reimburse Lessee any·lnsuranc:e proceeds received by              costs as described in Par.,graph 21 herein);
 Lessor on accounl ofsuc:11 loss.                                                  cl Proceed apinsl any or all -,inly 9IVt10 ·1n connectkm
                                                                               herewith which lndudei but is not limited to sureties and
  18. EVENTS OF DEFAULT. The following lhali constin11e                        guarantors:                                       .
 EVCJ1ts·ofDeflwll:                                                                t) Upon nolic:a IO Leaee, CIACCI this Lase and 11111 or all
   a) Lessee shall fall to pay all or any pan or a rental paymenl or            Schedules excculed pursuanl hcrelo. Alty cancellation or any
 any other paymena within I~ days after due and piyable: or                     termlllllion haeunder lhall only occw upon IUGh notice by Lessor
   b) Les_see shall ran to obtain end maintain lhe inNmnce                      and oaly as to IUCh Items of Equipnlenl included in suc:h notice.
 required.herein: or                                                            This Lease shall continue in tull ftm:e and cfTCCI as 10 lhe
    c) Lessee shall fall to pcrfonn or shall breac:h any of the ocher           remaining teems of Equip111ent, if any;
 covenants herein and shall conlinue to fall to observe or perform                g) Exercise any Cllher right or remedy avalllble to ~ under
 the same for a period of IO days after wrihffl notice thereof by               lhe \Jniflll'JII Commen:lal Code ('1.ICC") ot any other applimle.
 Leuor:oi'                                                                      law. lf this Lease ii deemed at WIY time to be one handed as
   · d) Without Lessor's prior writ1e11 conscnL 1...aKc· mnova.                 scturiiy ar oiherwiSe. Lesaee aarees dull the ~ment shall
 sells. tl'Mlllfc:n, assigns, ptll1S with possasion. w subl• any Item           secure all afflOUnlS wbatsona' owing by l.cssee to Lessor,




                                                                                                                                 fS·             ....,,.
                                                                                             r
        Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 17 of 42




                                                                         its rights or lnteresas in this Lease, or in !be EqulpmCIII, If Lessee
    h) Recover from Lessee. not as a penalty but as liquidated           is given notice of such assianm• or security interest, Lessee
 damages, an amount· equal 10 the sum c,f: (i) any accrued and           shall acknowledge such assianment or security intierat in writing
 unpaid rentals as of the dale the Lessor ahlAins possession of the·     upon tenns satisfactory IO Lesso~. Upon wrillen notice to Les.,:ce
 Equipment following Lenc~s default ("Repossession Date"): plus          from Lessor or any _assignment or of any security Interest created
 (U) the present value of 111 future rentals reserved in the Lease and   by Lessor hereunder; Lessee sho.11 pay rentals. directly to such
 contracted to he paid over the unexpired term of the Lease              assignee if dlrcc:ted by Lessor to do so. lc$5ce aam:s to conlinn in
 disc;ounled at a rale C9Ual to lhe 6 month U.S. Treasury Bin raie as    writing recw:ipt of any notice of assignment, syndic;aticm,
 of lhe _Repossession Date; plus (iii) all costs and cxpensc5 incurred   participation or ~ t . as reasonably may be requested by
 by Lessor in any repossession, l'CQOVCf)', stonige, repair, sale,       Lessor or any such as.<;q:nee cir participant (collectively. the
 re-lt!usi: or other disposition of the Equipment includini;             "Assignee"). Lessee hereby waives and agrees not lo assert against
 reasonable attorney's foes and costs incurred in connection with or     any such Assignee any defense. setolf. recoupnient, claim or
·otherwise resulting from the Lcss«'!I default; plus (iv) the present    counterchilm which .Lessee has or may II any lime hereinafter
 value of the es1ima1cd residual value of the Equipmen~ as of the        have 11111ins1 Lessor or any person O!flcr than such AssiSAee, fbr
e!lplration of the Lease. djsc:ounkd Ill a rate equal 10 lhe 6 monlh     any reason whatsocvvr. Lessee will provide n:asonabli: assistance
U.S. Treasury Bill Rate as of Ille Repossession Date; Le11 the            to Lessor in whatever IIIIIIIIICI' necasary in order IO permit Lessor
amount ~eceivcd by .J.-cssor upo_n sale or-re-lease or such llems or      to complete any resale, syndication. assignment, participation or
Equipment. ifany.                                                         plocement of the lransaclion contemplated by this Lease. Upon
                                                                          such assignment and except as may otherwise be provided therein
Notwithstanding P11mgraph I9(h) above, Lessor and Lessee agree            all references ·in this Leasc·to LP.~or shall include such Assignee,
that in the event It is adjudged or otherwise de1crmined that             Lessee acknowledges that any 11ssi11J1mcnt or transfer by Lessor
followina an Event of Default, Lessor is entitled to the present          shall ROI macerially ehanec Lessee's dutie.1 or obliplions under
value of any damages °"'eel to Lessor, the discount rate shall be         this Lease nor maicrially increase the burdens or risks imposed on
equal to the 6 month U.S. Treasury Bill rate in effect 111 the lime       Lessee.
the Event of Default occurred. Lessor's rights Md remedies
provided hereond~r or by law shall be cumulative and shall be in         21. OWNERSHIP. Title to the Equipment shall remain wi1h
addition 10 all 01her rights .nnd remedies av11ih1ble .to Lessor.        Le5$0r al all times and Lessee shall. have 110 right, title, or interest
Lessor's failure 10 strictly enforce any provisions Qr this Lease or     therein except as exprc5'1y set for1h in this Leue.
any other right available 10 Lessor shall 1101 be construed as a
waiver thereof or as excusing Lessee from li.llwe performance.           22. RETIJR)I OF EQUIPMENT. If Lessee does not uercise any
                                                                         purchase option provided in this Lease, Ill the cicpiralion of !he
 With respect lo any e!<ercise by Lewlr of its right to recover          Lease Term or othu termination of this Leuc, Lessee shall, Bl its
 and/or dispose of any Equipment or other Collateral (as such 1em1       own expense. deliver the Equipment co such location as may be
 is defined in Panigmph 25 herein) securing Lessee's obliptions          dr:signotcd by Lessor. Tht Equipment shall be delivered by Lessee
 hereunder, l.,eS$ee acknowledges and agrees as follows: (i).Lcssor      to Lessor in the same condition as it was when d11livercd to
 shall h1we no obligations. subject to the requirements of               Lessee. normal wear and tear ciceepted. Lessor and Lessee agree
 commeteial reasoruiblcness. to clean-up or otherwise prepare 1he        that. notwithstanding fCffllS c:ontllincd iri lhc I.ease: to the c:aitrary,
 Equipment or any ocher Colla!enll for disposition, (ii) Lessor may      the Lease Term shall nOI expitt 11ncil the Eq11ipmcnt is returned 10
 comply with any applicable state or Federal law requirein,nts in        Lessor u provided in this Paragraph. fn addition to Lcsws other
 connection with any disposition of lhe Equipment or othe~               ri{;hts ancl remedies, if1he EquiprnetK is not tttumccfin a timely
 Collateral, and any ac1ions taken in connection 1hcrewi1h shall not     fashion. or if repairs are necessary to place any Item of Equipment
 be deemed to ho.ve advcr.;cly affected 1he commercial                   in the condilion required under this Lease. Lessee shall continue to
 rcnsonableness of any disposition of such Equipment and/or o1her        pay to L~sor per diem rent At rhc last prevailing rate under the
 Cnllaleral, and (iii) Lessor may sell the Equipment or Collaieral ar    applicable Schedule A with rcspecl to such llem of Equipment. for
 public or private sale at whieh Lessor may puTChase the                 the period of delay in redelivery. or for lhc period of time
 Equipment or Collateral for i1s awn account and apply the ncr            rcasonobly ne~ry to accomplish such repairs, as applicable.
 proceeds (after deductlnii all n:BSOnable expenses or Lessor) to         Lessoc'1 acc:eplllnce ofsuch rent on 11C0Dunt of such delay or repair
 amoun1s owc:d to Lessor after an Event or Default with Lessee           does not constitute a renewal of the tcm1 of !ho related Equipment
 remaining liable for any deficiency.                                    or Schedule A or a waiver of Lessor's right to prompt return of the
                                                                          Equipment in proper condition.
 20. ASSIONMENT/SUBL.EASE.
   a) LESSEE SHALL NOT ASSIGN OR IN ANY WAY                               23. LESSEE'S OPTIONS. So long as all amountS due LesSOJ have
 DISPOSE OF ALL OR ANY PART OF ITS RIGHTS OR                              been paid and IIO Evc:11t of Default has occul'ffd and is continuifts,
 OBUCATIONS UNDER THIS LEASE OR ENTER INTO                                Lc:sscc may. upon at leasi 60 days advance written notice to
 ANV SUBLEASE OF ALL OR ANY PART OF THE                                   Lessor, have the option 111 the ex11iration oflhc Minimum Tenn to:
 EQUIPMENT           WITHOUT          THE      PRIOR      WR11TEN         (i) purchase the Equipmenl 111 fair market value; (Ii) continue the
 CONSENT           OF       LESSOR.         ANY        ATTEMPTED          Lease as provided in Pal'Dgraph 3 of this Lease; or (iii) mum the
 ASSIGNMENT BY LESSEE WITHOUT SUCH CONSENT                                Equipment to t.essor as provided in Pa~ph 21 herein. So Ion;
 SHALL BE NULL AND VOID AND SHALL BE AN EVENT                             as all mnounts clue lc5$0r have been paid ind po Ewnt of Defiwlt
 oa,· DEF'AULT UNDER THIS LEASE. No sale. assianment or                   has occurred and is continuing, LCSMe may, upoa at least 60 days
 sublease. whether authorized in this lease or in vlolllllon of the       advance written notice to Lessor. have lhe option at the expiration
 tenns hereof, ,ihall relieve Lcs5CC of ilS obli&11tions. .and Lcsscc     of the Scheduled Lease Tenn to: (i) plin:hase the Equipment at the
 sliall remain primarily liable hereunder.                                Purchase Option Amount specified on the applic• ble Schedule A
    b) Lessor shall have the right, without notice lo Lessee. to          or if no such amount is specified, at fair market value; (ii) renew
 assign or create a security interes1 in this Lease. or assign ony of     lhe Lease as provided in Paragraph 2 herein; or (iii) retum the
                                                                          Equipment to Lessor as provided in Pln&ftlPII 22 herein. As used
          Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 18 of 42




in this Pal'lgf6ph 23. Equipment shall fflCllll all, but not less lhln     PAID AND PERFORMED WlfllOUT A8ATEMINT,
all, of the Equipment dac:rlbed in any Sdledule A.                         DEDUCTION OR OIFJ'SET OF ANY KIND OR NATURE
                                                                           WHATSOEVER.
14. NOTICES.
     a} Any requirement or the UCC or other applicable Slltute of          27. REPRESENTATIONS AND WARRANTIES OI-' LESSEE.
l'CISOllllble notice lhall be: met if such notice II alven DI ICIISt 10    Lessee rcpescms and WDmllWI chat: (I) Les5ee is duly organized.
days before lhc time of sale, dispositim, or odlcr event or dling          validly existing and in good sundiny under dte laws of the
givina rise to the requirement or notice.                                  Jurisdiclion Sf1eclfied below die signalure of Lessee, and die
  b) All nociccs or communicadoas hm:INldi:r shall be id wrili111-         orpnirarional number assipcd .IO Lessee by such jurisdiction. ii
~ ! Y deliwred, delivered by vvernighl courier se~ sent                    any. is as specified below the Lessee's slpaturc; (ii) l..asee'I full
by l"ac9imllo or othei: electronic-ll'llllsinission (wkh confi'1!1~~n of   and ~ lepl name is as fin& provided above; (iii) Lasee 11
n:c~pt). or sent by certified mail, mum rccdpi i'equesced,                 duly qualified IO do busfneu whm:ver necessary to c• ny on hs
addraicd to the other par,y at \1$ respective llddren Slaltd below         present busiMIS and ~iana. (iY) Lessee W full' pow~.
the signatin of such party or·• such .other address :as .such pqrty        ~ t y and ~pl riafi( to enter inlo and pcrfonn 1his Lcuc and
ihall from time to lime cle$igna1e in writing to die ocher. pllrty, ancl   the e x ~ deli~ and perlbrmance or such documents have
shall be effec1ive. from the date of'-rCCDip\.                             been duly authorized. do not require lbc approv.l of any
     c:) Lessor and Lessee may in wrillng al any time, and froni time      g.ovemmemal body, will not vlolare any judgment, order, law or
10   time, change die address to which notice shill be deliveml o,         reauladon applicable to Lessee or eny provision of Lessee's
mailed.                                                                    ccniflClle of Incorporation or bylaws, if uy, or connitule a
                                                                           default under, or result in die c:tt11lon of •ny lien, charge,
25.             FURTHER                 ASSURANCES/FINANCINO               encumbrance or sccwily interesc upcn any IISSOIS of the Lessee
STATEMENTSJSECURITV INTEREST. Lessee will promptly                         under any agreement or ins1t11mem 10 which Lessee is a pell)' or
execute. or otherwise autherniCllle. snd deliver to Lessor such            i,y which Lessee or 111 ..secs may bo bound or •ffmcd: (v) tllis
runher doc:uments. in&1ruments, IIS$Ul'&llcel and other records,. and      -Lease and all schedules and attachmenCs shall have been duly
take such funher IICliOII Ill Lessor may fTOIII lime 10 time               entered into, delivend ind shell constitute, legal, valid and
reasonably request in order"to carry out the intent 1111d purpose of       bindina: ollliprions of Lessee, er,forceable in accord.- with
this Lease and 10 cslablish 1111d pn,ccct the rights and ~medics           their rerms when executed by Lessor and Lessee; (vi) there are 110
created or in1cndccl 10 be c:rcllled in favor oF Lessor uildcr lhis        pending or threatened actions or proceedings to whic:b Lessee ls a
Lease (including. wilhout limilalion (i) lien searches, (ii)               party, and there are no lhrea1e11ed acalons or proc:eedlnp olwhich
c:erlificues or tide, and (iii} such UCC financ,ing saaiements.            Lessee has knowledge, which either individually or In the
fixture filings ond waivers as reasonably may be required by               aggrcP.tc w~ havo a material adverse cffecl on the businass or
Lessor in c:onnccclon wilh any Item of Equipment, any chanae in            op,:tl!l!DIIS   or Les,ee.
circumstances n:lating IO Lessee. or otherwise): provided,
however, Lessee hereby authorizes l.esSCN" to lilt; any and 111 of the     28. AlTOkNEYS' FEES AND COSTS. Lessee adtnowlcdgcs
same wilhout Lessee's authentlcarioD, to 1he extent permitted by           lhal Lessee shall be liable for all reaso~I• Mtorneys' and other
applicable. law. Lessee shill provide writ1e11 nocic:e to Lessor. not       legal fee~ (including cons11l1alion, drafting documenls. scndina
less than 30 days prior ro ony contanplared c;hlil,ao in the name,          notiees or institulina, prasccuting or defending litiption or
the jurisdiction of organiution. or address of the chief enculive           arblln11ion) and other cntbrcement costs and expienscs (including
office. of Lessee and Lessee shall pay to Lessor all costs inc:uned         c:oun costs and other related lilipliOd COSIS) incurred by rnson of
by Lessor inc:ludins reasonable anomqs' fees. co pn:parc and file           any derault, Event or lkf'auh, me exercise or Lessor's rights or
any documents, including UC(: Rnanclng Slatetnenas, relnting to             remedies, Lessor's enf'orcemcm or defense ofany ~ provisiOPS
any such change. In order 10 secure the prompt payment of the               of !his Lease, inc;luding .ii expenses inc:urml in connection with
 n:ntals and all or1he other omounas from lime to tiine oumandina           1he return or other recovery of any F.quipment or otbcT Collalenl,
 under and wilh respect co this Lase, and the performance and               the sale, re-lase or other disposi1ion the!eof (inclildina llu\ nOI
obsenlance by Lessee of .ti the allJl!CIIICnts, COVffl8111S and             limited 10 c:OslS or transponalloa, possession, saoroge,
 p,ovisions heieof, or in lhe event lhis Lease should be constnaed          refurbishi,._ advcnlsin1 and brokers' fees) and all odicr-
as a lease intended as security, or otherwise. Lessee hereby grants         p,e-judgmenl and post-judamcnt enforcement rel•tcd actions
to Lessor a first priority sec:urily intemc in the Eq!JIPfflenl toaeme,     calcen lly .LOSIOr, ondfor any actions ·taken by Lessor In any
 widl. all adclilions, attoc:hments. accessories and accessions             llainkruptcy ease invoh,ing Lessee, lhe Equipment or any other
 therelo, w!,ether or nGt furnished by the supplier of the Equip~nt.        Collateral.
 any lnllngibles, including software. all security deposits, and 911y
 and all substitutions, replacemen11 or changes for any ltmn or             29. FINANCIAL STATEMENTS. Lessee shall pn,mptly fmnish
 Equipmint (cellectively, the "C'olla1erat•). and any and all               Lessor with Lessee'• annual ecnlficd fm1111Cial stalelllents.- Lessee
 illSllracice and/or otf-!cr proeeeds of lhe Equipme111 and the             shall alsO furnish LCSSOI' with other flnanclal Information as
 Cull11Ce111I and in such event Lcuor shall h• vc ~I ofihc rip and          Le,sor may n:uomibly ~ If Lessee does not have certified
 remedies of a secured party IHlder the UCC.                                fmancial ll•temellls IIVllilable in the normal course of business.
                                                                            Lessee shall provide uncmifled ftf!Rnc:l• I slalements that
 26.   NON-CANCELABLE     LEASE/OBLIOATIONS                                 accurately reftec:t Lessee's finmcial condllloll including copies of
 UNCONDITIONAU WAIVER.nus LEASE CANNOT BE                                   iu most iecenr lederal income tax relllms.
 CANCELLED             OR      TERMINATED             EXCEPT         AS
 EXPRESSLY PROVIDED HEREIN, LESSEE HEREBY                                   JO. ENFORCEABlLITV/CAPTIONS.
 AGREES THAT LESSEE'S OBLIGATION TO PAY ALL                                   a) Ir any pan. tenn, o, provitlon of dtis Lease Is held lty any
 RENTALS AND PERFORM ALL OTHER OBLIGATIONS                                  court to be unenfon:eable or prohibited lly law, the riahls and
 HEREUNDER SHALL BE ABSOLUTE. IRREVOCABLE.                                  obliplions of the panies shall be conSlrucd and enfon:cd with thal
 UNCONDITIONAL AND INDEPENDENT AND SHALL BE
        Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 19 of 42




part, 1crm. or provision limited so as to make it enfQftCable to rhe      possession. custody, or control ol such Equipmenr. or (ii) if
greatest cxrcnt allowed by law, or ifil is IOlally unenfon:eable. as      shipment i• made under 1cnn1 that pass title and/oc iuk of loss to
Ir•hls Lease did IIOl contain that particular part, tenn. or provision.   the purdlascr upon the vendor's delivery 16 lhe       carrier. upon
   b) This Lease 1hall not be ot'f'ectiw unless and \11\Cil accq,tcd by   delivery to the ciwrier. At tlw lime, tuCll f.qulpment lllall
Hecutlon by Lessor 01 the addms as set rol1h below lhc 1l,na111rc         immediately be subjcc& to the 1enns and caadi1lon1 or this Lease,
of Lessor.                                                                including without llrnitlldon Parqraph JO on Indemnification and
   c) 11,is Lease may be modified only by • written insarwncnt            ranaraph 15 on lnsurunc:c. and 1.csslle shall be fully raponStDle
cxccurcd by Lcaor and Lnsce.                                              for such Eq11 ipment in ~ wilh 1h ill LcaN. provided,
   d) This Lease shall i11ure 10 the benelit of Lessor, l111Ua:cssan.     ho_., that the In-Service Dale for pu111011e1 of clelCfflllnina the
and 1155igns, and all obligations of LIISCCI shall bind hs 1Wrmitt1d      commmic:allllllt of Interim ktn1 and 1he Scheduled Lease
suc:cenors and assigns.                                                   Commencement Date under Parqnpb 2 of this I.ease shall remain
   e) The hetdinp in lhis I.Ame have been included for ease of            "°vemcd by the date or delivery and acccpl• nc:c, u provided
reference only and shall not be considered in die c:onstsuction or        therein.       ·
incerpretation of this Lease,                                                 b) Ti;, lhe extalC Iha! the roregoln11 OCCUR prior to lhe formal
   f) This I.ease may b11 executed in countCTpNts, ,each or wl1ich        cx«utian of a Schedule A for such Equipment, and the parties
shall constltuce an orisinal, but all of which when caken tosedl"         have not cxccuied a Schedule A for such Equipment on terms and
shall constitute a singl11 contnct. Delivciy of an executed               condicions acccp111ble IO Lessor wi1hin 30 days dlemlfter, lhen
countap• n of II signature page oftliis Leuc by facsimile or email        Lessee. shall, upon Lessor's demand. purchaso such Equipment
shall be u effective as delivery of a mG1111111ly execuced                 (rom Lessor for an amo11111 equal 10 rho IOlal of (I) thD purchase
counterpan of this Laase.                                                 price paid by Lessor, (ii) all applicable taxes. fees, and «her
                                                                          charges paid by Lessor in aonncction with the acquisition of such
JI, OOVERNll'JG LAW - WAIVER OF JURY TRIAL.THIS                            Equlpmenl. (Iii) any other • mount.~ p•id, and cxpen505 incurred,
 LEASE AND THE RIGHTS AND OBLIGATIONS OF THE                               by Lessor in connection with the: Equipment. and (iv) renllll liom
 PARTIES HEREUNDER. SHALL IN ALL RESPECTS BE                               the In Servic;e Date through the date of purchase In an amount per
 COVERNED BY, AND COIIISTRUED IN ACCORDANCE                                inonlh equal lO I% of the purchase price: of such Equipment, plus
 WITH, THE INTERNAL LAWS OF THE STAT£ OF                                   111 applicable taxes !hereon. In addition. Less.-, will pay all
 MINNESOTA (WITHOUT REGARD TO THE CONFLICT                                 applicable 111Xes, fees, and other charge• usoclated with the
 01-" LAWS PRINCIPLES OP SUCH STAR), INCWDINC                              transfer ofliclo to such Equipment ltom Los10r 10 Lessee. Nodtina
 AU. MATTERS OF CONSTRUCTION, VALIDITY AND                                 in chis Parqraph 32 shall be constniDCI lo authorize Lcsscc to
 PERFORMANCE, REGARDLESS OF THE LOCATION <>F                               operate any molor vcllicle leued hemander prior·to satisfaction of
 THE EQUIPMENT. LESSEE AND LESSOR HEREBY                                   applicable legal requirements with mpeci 10 litlina, ,eaistratlon.
 IRREVOCABLY WAIVE THE RIGHT TO TRIAL BV                                   and Insurance
.JURY OF ANY CAUSE OF 'ACTION, CLAIM,
 COUNTERCLAIM OR CROSS-COMPLAINT IN ANY                                   33. FAIR MARKET VA.LUE. "Fair markcc value.• • 110 each Item
 ACTION OR PROCEEDING TO WHICH LESSEE AND/OR                              of Equipment for all purposes In c.onneetlon with this Leuo, shall
 LESSOR MAY BE A PARTY ON ANY· MATTER                                     havo the meaning and sball be dctennillld in accordance widt the
 WHATSOEVER BASED UPON, ARISING OUT OF, OR IN                             procedure SCI fonh In lhis Paragraph 33. Fair market value shall be
 ANY WAY PERTAINING OR RELATED TO, OR                                     determined on the basis of, and be equal in amount ro. the value
 CONNECTED WITH, THIS LEASE OR ANY OTHER                                  which would be obtained in an arm's length transaction between
 AGREEMENT OR INSTRUMENT EXECUT[D IN                                      an informed 1111d willina buyer-user (other lhan a lessee currently
 CONNECTION HEREWITH OR ANY ODLIGATIONS                                   in possession or • used equipment dealer) under no compulsion to
 HEREUNDER OR THEREUNDER. THIS WAIVER IS                                  buy, and an infonned and willing seller under no compulsion ro
 KNOWINGLY, WILLINGLY A.ND VOLUNTARILY MADE                               sell, and, in such detennination, costs or removal trom Iha location
 BY LESSEE AND LESSOR, WHO ACKNOWLEDGI! THAT                              or current use shall nol bi= 11 deduction froin such value.
 NO REPRESENTATIONS HAVE BEEN MADE BV ANY
 INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY                              In the event Lessor and Lcsscc shall be unable lo agree upon the
 JURY OR IN A.NV WAY TO MODIFY OR NULLIFY ITS                              tllir mllfkct value of an Item of Equipment. a detcrmina1ion of fair
  EFFECT. THIS WAIVER SHALL APPLY TO ANY                                   marker value shill be mldc under the provisions of this Paragraph
 AMENDMENTS.      RENEWALS. SUPPLEMENTS OR                                 33. The p1111y requesting such determ Ination shall delivar a wrltlcn
 MODIFICATIONS TO THIS LEASE OR SUCH OTHER                                 notice ro the other party so lndica1in1 and appolildng an appraiser
 AGREEMENTS OR INSTRUMENTS.                                                sclcctcd by the reqUCSlins pany to determlnu the fair market value.
                                                                           Within I 5 days after the receipt of such written notice chi: party
 32. POSSESSION OF EQUIPMENT. The ponies acknowledp                        receivina such notice shaU deliver to the rcqut:11ln1 party a wrincn
 thac circumstances may trom rime co lime - . in which i1                  notice appoin1lns an appraiser of Its selection to make s11th
 bcc:omes ncteSS8I)' or praciic:al for Lessee 10 ealce possession.         dacnnlnalion. The two IIJll)ni.sell appoinled In such wriuen
 custody, and/or comrol of equipment 1111d other property, intended         notices shall meet promptly to detennine die fair martet value of
 by the parties 10 bo IC8114.-d hereunder (or arrange ror shipment         such llcnt of Equipment IS of lhc applicable dialo. Jr within 30
 thereof by t\\e nndor) prior t0 fannal exccutioll of• Schedule A          days after \he inilial wriuen nOlice the two appraisers so appoimed
 and/or delivery and acceptance of cquipmcnl 11nd Olher propeny.            by Lessor and l.ossee shall be unable 10 aaree upon 1he fair market
  In such clrcumsraru:es, and in absence of an Interim Fundlnf              value of such Item or Equipment. such appnisc:ra sh11II within 5
  Agreemen1, the following additional tcnns and coodhions shall             days !hereafter appoint a third •ppraiscr. The decision of the three
 apply:                                                                     appraisers so appointed shill be: given within • period or ID days
    a) Such cquipmenc and olhcr propcny shall be deemed to be               after rho appointment or such diifd appraiser. Any decision in
 '·Equipment'' as defined in Pngroph lofthis Lease immediately              which any two appraisers so appoinlcd and cling h11reundcr
 upon the earlier to occur or rhe l'ollowina: (i) the Lessee tabs           concur shall in •II cases be binding and conclusivt upon Lessor



                                                                                                                         rs- . . .
                                                                            and Lessee. The tees and expenses olthe appraisers shall be borne
        Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 20 of 42




equally by Lessee and Lcssor. unless the Lease shail have been
tcnn inated pursuant 10 Para11,raph 19 hereof, in which case Lenee
,hall pay 11II such fees and ~pcnses.

34, POWER. Of ATTORNEY. l.esscc hereby authorizes Lessor.
in Leucc•s_name a~-IS ~ • s lltomey•in•fact. to.take any of
the following ai:tio"s in connection with this Lease· of ·any
transactions or documents contemplated hereby; (a) ·ini;erl or
co~t the date of ll!IY .do~ment; (b) comet the Lessee'.s legal
name; ·(c) corrci;\ or update ari)' applicable description of
Equlpmcru; •!Id (d) dir~ contact Lessee's lnsurcr(s) for
_infOffl)ltion (!n. applicable iilsurancc· covcngc:1 andior 'to obtain.
-~ificalions of insurance coverage.




{REMAINDER Qf Tlils· PAGE INTENTIONALLY LEFT
BLANK)

                                                                          ,:




                                                                               rs-   .......
Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 21 of 42




                Exhibit 2
          Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 22 of 42


          . -:·:                                                                                                                                                                             .   ··""-;-   ....




                                                                                                                            Schedule A
                                                                                                                            CuallllCl!'llll'Aber:.
                                                                                                                            lllll-CIU,.K971;lltl)
                                                                                                                            Casti:imc:rNuiribcr:-Slt>
600 Highway. '169 SOIJlh,.Suite-300
Minneapolis, MN SS426            ..


D11ted 11 of: J• !)' 24.1017

Lessee:
               .ll.
               ·root>\_\', S~ITH rLESSEE~)
                      Baicley. R~
               Mc:Rlle, ~R 72,(!2
                                            .


Thi? !k,"_edlile A, when: e"xec11ted. by both '.i;essn aild Lalor shall be made II                                        pan of·lh11 Lcaso .(greement dated             II   of July 24.
:?017 ("l...euce•), betwe¢n L~e"a"4l.i:ssor.                  .

In addii!on io authorilles aranled to Lessor under- the· l,;eQse. Lessee Nl'ther aulhori:ra Lessor, 11 ~ • •ttorMY.•_in.f'ac:c, to c:oml!=l ~ny
manifest errors.in any of1he lnfonnackln set forth oil P.&ae I of-this Schedule A i>r any ·a111i:hmcn1 thcrcto, liloludlrij wi1hou1 llmilaiion
any amounlS, percentages. options. term&; dates. and locations (colleccively lhe •1nformation") u well auo make any other inodilic:ations
to lhe Information resultina fn:im changed drcummnces occunil)g after lhc·c1atc:.hcrcof. ·providcd. however. tlilit Lmor sluill give Lessee
proni~:~~tcl)_ ngti_cc of In," s_uch _m!)cifications. Unless Lcace objecls in writing 'within S business days ·after receipt.of-such nocice,
·Sl!ch.n,odificatjolli shall bi: jlacmed 10 ~ iu:ci:plCd and agm:d by. ana binding upon,.Lcssee.

                                                                          EQUIPME~ AND LO(:ATIONS
     If                                                                                                                                                                           T• a
               IJ,;,d_ .   1:         -:llllS Ol:\rr,(l'Al-llt T.!.'IO.             \1/SXV'lllllUlllllOOO'I          IJI.ISll'<ley 11-1
                                     A11!<11riw1   :r..._,.,;.                                                       McR:1,:.-AR-721112
                                                                                                                     WHllli ("iu11j -




                                                                                   METERID USACE·

      •                    Al ~ciy- l>Me
                                      n                                            NIA
                                                                                                                                                             "£acao·U•ae·a.•
                                                                                                                                                                      NIA

                                                                                     LEASE PRICIN(.
                       Scllal• led           Mliil111U1                                     Re• 11IA-1•                         Reat•                   Mnt•I.            '1·11111 N•mber
                      _Le•• eTer•          LeaieTerm                                     dad11h:o..r ........1o...,.j                                •·'"l• e• c,           orRcllll!ls

     Sil.Oil           61 MOllllu                  'NIA                (!.OOIDIO         ~ lm:plm-_ltcat         Ilda!~                                 Annu:il
                                                                                           ..      ~    ......
                                                                               FINll"Aau:l'lo


 .Mo• dl/Ynr                                         A -•1·
  )ut,·:!017                                         S,17,7clll.llli
  July:?1111                                         Slt,,IU9.17                                    5



                                     ~7.71111.00
                                     SI                                                                                                              l'MVCa %:

 Nl!lii:e jl"llcn:lly IP"!I ..... !~ ~ liul 8DI lhe ob!--. "l'an'Cldil Lasial ~~ c~~ ID purdmK _mvVor sell t h & ~ ~ herein..,. '-I
 fflitnedlD F - Cn:djl Leasiloa f..-d!a."F Inc,,...._ 111aa....-11ie1- f1n11C'l'cdklMSIIIII s-lcaCllr"f'IIIIIIIII • nd • - CNd•l-.1. . Elclawrlac.
 Le.., "lftff Illa tli La,sar-noay pn>Yhlc a.Cllft'll.lnAlmll!iOII o• 1 -r«Nill lmil IO ks lhinl-p;,ny XIYlcc l'!"'"idcr. wllk:h is an imlitulion otlhc F11111 Cd 8yMC1D,_




                                                                                                                                                                    ·- .... --- -· ····-- ....
       Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 23 of 42




UiJ sud! ~ service provWcr m;,y PRl"ido die illlonllalion on I c:onfldlnlial INISiJ to CMII« 1'1111n Cmlic S)'S'nl lnslllUliou, or cniilles-1tccl or INlllld by , _
Cre4il Sy111Ut IIISlilUlions, 11M (lil)llle fntbnnaiml ma, he,_ by sud1 n:dpic,ft far credil -lyus and admini-• purpmes u -u • All-dlnc:l llllltlrcdota ,,.._.
or for any 1-1v1 IIUIIIOR-
Thls Schc,4ule A mq Ill: -..cd lll --.,.u, _., of wllii:ll slaU cGnllilulll u orialnal. livl Ill GC' which when liken IGICIINr lllall COllllilulc • sinal• - -
Ddhay ut1111 _..., -crpa,1.r •
Schcdul11A.
                                       »..-
                                         p;rpeflllil SchaluleA bf llclinllk-erCfflllD ~ .. udllocdweaddi-,, of• -i!J e.unltldCGIIIIIClplll oflhil


                                                     ADDITIONAL TERMS AND CONDITIONS


End-Or Term Options:

I. PUT or Doll•Mlat

,....raph 22 of 1hc L&'Ue is del"ed in its enlirdy for purposes of this SChedule A.
Panlgraph 23 ofllle Lease, as applicable to Ibis Schedule A, is hereby amended 10 rad in its enlircty IS follows:
23. Purchase of Equipmenl. At the expiration of the Scheduled Lease Tenn. Lessee shall purchase all bu1 DOC less dum all of the
Equipment from Lessor in an ainoun1 equal to the End of.Tenn Pun:hue Amount apocified in Schedule A (includina any allachod
Equipment List), plus all applicable wees. Upon receipt ot ~ End of Term Pun:hase Amount, Lessor shaJI transfer 10 Lessee all of
Lessor's right, title. and Interest in the Equipmeat AS-IS. WHERE IS. without any warranties. expressed or implied, wholsoever.
OIiier T•rm• 11d Condltlou:

2. Dally Blllln1 Option

In the event that Lessee ha1 a IJR\lious Schedule A under the Daily Billing Option. Leucc hereby requescs Lessor to aclust the n:gular
payment date for this Schedule A to -ldl Ibo re,ui. pl)'fflC.. date of lhc previous Schedule A 111 • c:onvcniettce IO Lcsscc. In such c:uc,
a f'ull rental payment shall be due on the Scheduled Lease Commencement Date, ro11owec1 by IIIOlher lull rental payment oo such
adjusted replar payment date {even though IIUCh adjusted regular payment date may be less than a full rental period after the Scheduled
Lease Commcncemcn1 1>11111). The resullinc excess rental amo11111 paid will be credited against &he r11111 rclltll payment. As COffllJIIIISlllion
for Lessor's willinpcss 10 provide this accommodalion IO tho Lessee. no inlerat will bo paid on such excess rental IIIIIOIIIII.




                           DIT LEASING SERVICES CORPORATJON

                                                                 T•yaSlmmer
                                                                           -
 Lcssce(a~: TOJf'
      Tnt¥tK,I/J.
   Lenee Atldrcn
                      -
                      Jr'· SMITH
                                   s~----------------               Tedd \V.Smltll



                                                            City, Slate, Zip                               Contact
                                                                                                                                -
                                                                                                                           Individual



                                                                                                                                            Pllloae
   1)8 Baxi Ruad                                            M~Kac AR T.!10:?                               Todd Smith                       SO 1-940-347S




                                                                              C:-H_IOI_,,,_                                                                 ,_.ht'2
Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 24 of 42




                Exhibit 3
                  Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 25 of 42



Arkansas Secretary of State
State Capitol/ Little Rock, AR 72201 / 501.682.5078


UCC ONLINE FILING
                                                                                        UCC - New Filing
                                             Filing Number:                40000 l 52664452
                                             Filing Time:                  7/25/20 l 7 05:25 PM
                                             Expiration Date: 7/25/2022 12:00 AM
                                             Reference
                                                                            134168993
                                             Number:
                                             Optional Filer  00 I-0088777-000*69935-CUC- l 134168993
                                             Reference Data:

                                                         Debtor (I)
                                                         Surname:                                          SMITH
                                                         First Personal Name:                              TODD
                                                         Additional Name(s)/lnitial(s): WELDON
                                                         Suffix:
                                                         Mailing Address:                                   138 BAXLEY ROAD
                                                         City:                                              MCRAE
                                                          State:                                            AR
                                                          Zip Code:                                         72102
                                                          Country:                                          USA
                    --------------------·--··-· --·· --·- -•~--·· --·-···-···---··-- - - - - - -· - ---··--·-----·---· ··--· --· ···--------- ---------···------·----------------------------------- ---·-···---------

                                   Secured Party (3)
                                    Company Name: FARM CREDIT LEASING SERVICES CORPORATION
                                    Mailing Address: 600 HWY l 69 S, SUITE #300
                                    City:                         MINNEAPOLIS
                                    State:                        MN
                                    Zip Code:                     55426
                                    Country:                      USA

                              USED l 2015 DEUTZ FAHR 7250 AGROTRON TRACTOR WSXV9l0200ID01 l09 THIS
                              FINANCING STATEMENT IS FILED FOR PRECAUTIONARY PURPOSES ONLY. THE ASSETS
                              DESCRIBED IN THE COLLATERAL DESCRIPTION ABOVE ARE OWNED BY THE SECURED
                              PARTY AND ARE LEASED (OR ARE INTENDED TO BE LEASED) TO THE DEBTOR PURSUANT
 Description of
                              TO THE TERMS AND CONDITIONS OF THE APPLICABLE LEASE DOCUMENTS BETWEEN
 Collateral:
                              THE SECURED PARTY (AS LESSOR THEREUNDER) AND THE DEBTOR (AS LESSEE
                              THEREUNDER) NOW IN EFFECT OR ANTICIPATED TO BE EXECUTED BY THE PARTIES. THE
                              SECURED PARTY AND THE DEBTOR REGARD SUCH LEASE TO BE A TRUE LEASE AND NOT
                              A LEASE INTENDED AS SECURITY.
 ----------------------------------------------
                                                                       Alternative Designation (if applicable):
                                                                          X            Lessee/Lessor
        Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 26 of 42


                                                    Consignee/Consignor
                                                    Bailee/Bailor

                                                    Seller/Buyer
                                                    Licensee/Licensor
--------------------------~----·-·
       This FINANCING STATEMENT is to be filed [for record](orrecorded) in the REAL ESTATE RECORDS.
                                     This FINANCING STATEMENT covers:
                                         timber to be cut
                                          as-extracted collateral
                                          is filed as a fixture filing.
                                              Description of Real Estate:

                                              Name and address ofa
                                              RECORD OWNER of
                                              above-described real
                                              estate (if Debtor does not
                                              have a record interest):

                        Collateral is:
                               held in a trust
                               being administered by a Decedent's Personal Representative
-----------------·-·-----·-------- - - - - - - - - - - - ··--------------
                   X     Not Applicable
                         Ag. Lien

                         Non-UCC Filing



                    X    Not Applicable
                          Debtor is a Transmitting Utility

                          Filed in connection with a Manufactured-Home Transaction - effective 30 years.

                          Filed in connection with a Public-Finance Transaction - effective 30 years.
               ------------------
Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 27 of 42




                Exhibit 4
                  Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 28 of 42



                                                                          · Master Contract#              16538M                   Contract#              16538-001
                                                                                                                                                     V12.15 Raf#: 72906
                                                               ------- ... . ,_ .      . .·.                        LESSQa: .Northland.Capital Financial Services, LLC
                                                                                                                               333 33rd Ave S. Sl Cloud, MN 56301
                                                                                                                                   PO Box 7278 St Cloud, MN 56302
EQUIPr/ENl r11ASTER LEASE AGREEIVENT-                r''"'Jc   1 of .J                                                         (800) 471-2122 . Fax (320) 252-2111 -
                                                                                                                                           .......   ~·
                             to as -You" or -Your"


         138 Baxley Road                                                       CITY:   Mc Rae -                          STATE:   AR           ZJP: 72102

         138 Baxley Road                                                       crrv: McRae                               STATE:   .AR          ZJP: 72102


QUANTITY       EQU/Pi/E!JT :=-sec a:Ucl12[1 Sc 1cclu1,          /\   fo1 ,1cld1l101,1I cqu1p11 ent   ,t cl1cckecl             7ERi\1 I-ND P,1Y(l,1ENT SCf-/EDULE


                                                                1072~
              2015 Deutz Fahr 7250 Agrotron Tractor SN: WSXV910200I~                                     f"""'                     5 Annuai Payments beginning
                                                                                                                                                July 2018



                                                                                                                                        Rent Payment:
                                                                                                                                  (Plus applicable laxes)     $46,481.68


                                                                                                                             You agree to pay at the time you sign the lease:
                                                                                                                             An Advance Payment of $50,000.()0 plus
                                                                                                                                 sales tax of $0.00 = $50,000.00


Address:      138 Baxley Road                           Cllv: Mc Rae
                                                                                                     •
                                                                                  Slate: ..AR,.,, ., ... _Dp: 72102                        Countv. White -
END OF LEASE OPTIONS: You will have the foUcwing options at the end of the original term; provided the lease-has not terminated-early and ·no-event of
default under the Lease has occurred and Is continuing.                                               -- -· ·· -- --··· - ., - - •-·· ·•· - · - •
  1. Renew the Lease per Paragraph 5.
  2. Return the Equipment as-provided in Parai,aph 5 of this Lease.                                ..
  3. Purchase the E I.Ii ment as       ed in Pa ra 5 of this Lease for a Purchase         Price of $101.00.




 SIGM
   &
DATE




            OU FURTHER HEREBY ACKNOWLEDGE THAT THE EQUIPMENT HAS BEEN RECEIVED IN OPERATING CONDITION AND REPAIR
             REBY ACCEPT IT AS SATISFACTORY IN ALL RESPECTS FOR ITS PURPOSE UNDER THIS LEASE.




 SIGN
   &                                                                      X
DATE
                         Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 29 of 42



                                    '                   r·    r,   1            1c:;_   'I   .   ~   ITi"'/ a~r::::o   -,1r--;::   '-,'   . '=   T   :J   rr•   1   .,J

 , · ··1. tease: ·Subject to the terms and-conditions of 1hls leaae,,we agree to                 representation of any kind and wlB be completed by our elCeCUtion of a bHI of
,. . .1ease.to:you.,arxt . you-.agrae .to .lean from.us,. lbe,IIIUIIP.rneni~aalbed above         sale In form and substance satisfactory to.us.
        and on any.attached Equipment Schedule A, together.with ell attachments,                 6. Ownership of Equipment: The Equipment Is, and shall at all times be
        replacemenls, parts, addiUons, repall'll and acceasortes Incorporated In or now          and remain, our &Ole and exd~ property, and you shall have no right, liUe
        or hereafter affixed to said equipment (hereinafter collectively the                     Qr Interest therein or thereto except as exp-essly set forth In this Lease. Vou
        "EgylpmenM. If you and - execute more lhan one Equipment Lease                           agree to· keep Equipment flee 1':orn al lens.·-·
        Agreement Schedule that Incorporates these Addtlonal Terms and                           7. No warranties: You acknoWledge and agree that you have selected both
        Conditions, each such Equipment Lease Agreement ahaD be a separate                       the Equipment and the vendor, suppl's or manufacturer thereof (the
        "!.HU" for all legal purposes.                                                           "§!.!m!!i§t") arxt that we have not pa~led in any way in your selection of
        2. Term: The IBrm r!Am!i of this Lease with respect to each Item of                      the Equipment or the Suppler. All Equipment is provided In "AS IS" condition
        Equipment shall: (a) commence upon a date (the "Commencement pate")                      with NO WARRANTY OR GUARANTY OF AHY KIND OR NATURE
        which Is, at our option, either (I) that you execute an Acceptance Certificate for       WHATSOEVER, EXPRESS OR IMPLED, INCLUDING, WITHOUT
        the EqUipment. (ii) three (3) days after delivery of the Equipment if you do not         LIMITATI.ON, ANY IMPLED WARRANTY OF MERCHANTABILITY OR
        notify us ,of a reason you cannot_ accept It, (Ill) the <bite we IJl!Y the vendor for    FITN§SS FDR A PARTICULAR PURPOSE OR OTHERWISE AND WE
      · the Equipment after delivery or (iv) your first IJS8.of the Eql,lipment; and (b)         DlSCLMN 4f!IY AND Al.LSUCH WA_RRANTIES. OUR SOLE AND ..
        continue thereafter for the number of consecutive months aet forth on the first          EXCLUSIVE LIABILITY HEREUNDER AND IN ANY WAY RELATED TO
        page hereof or on the Payment Addendum unless 01h81Wise extended In                      THIS LEASE SHALL NOT EXCEED THE TOTAL RENTS FOR LEASE OF
        accordance wtth Paragraph 5 below.                                                       THE EQUIPMENT. IN NO EVENT SHALL WE BE LIABLE FOR ANY
        3. Rent: You shall pay all rent under this Lease in the amount set forth on the          INTERRUPTION OF-BUSINESS, LOST PROFITS, OR SPECIAL, INDIRECT,
        first page hereof or on the Payment Addendum, plus applicable taxes as                   INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES OF ANY KIND
        increased from time to time ("Bm!t"). The first payment of Rent shal be due              OR NATURE WHATSOEVER.EVEN IF WE HAVE BEEN ADVISED OF .THE
        and payable, In advance, on the Commencement Data and thereafter, each                   POSSIBILITY-OF SUCH.LOSS.DR DAMAGE: NO WAIVER, ALTERATION
        payment.of Rent shall.be due- and payable monthly.on. the .same day of the               OR MODIFICATION OF THIS LIMITATION OF WARRANTY SHAlL•BE
        month as the Commencement Date, or at a late-r date we designate in writing.             BINDING AGAINST US UNLESS IN WRITING ANO.SIGNED BY.OUR
        If we elect, you shall pay Interim rent calculated on a par diem basis (1/30lh of        EXECUTIVE OFFICER. To the-extent lhey-are transferable and so.long as
        a Rent payment) until a date we specify not more then 30 days after the                  you are.not.in default hereunder,-- assign to you for the Term all warranties,
        Convnencement Date and the Term shall be extended by such Interim period.                If any, made by manufacturw or-supplier-to us. We are not liable to you for
        Rent shall be payable to us. without invoice or other written demand, at the             any modification.or rescisaic,n :of-supplier or manufacturer warrantie-s.-· :You
    . address specified on the first page hereof or to any other address that we                 agree to contnue making payments-under- this-lease regardless-of any dairns
        subsequently give you in writing for purposes of making paymei!t.                        you· inay have against the ,Supplier. WE ARE NOT AFFILIATED W11H OR
        4. Collectlon Chargea, Appllcatlon of Payments: Should you fall to pay                   PRINCIPALS OR AGENTS OF.THE SlPPLIER-AND NO PERSON OlHER
        any Rent or other sum required to be paid by you to us hereunder, wtthin ten             THAN OUR OFFICERS MAY BIND US TO A~ AGREEMENT OR.WAIVE.
        (10) days after the due dale of such payment, you shall pay to us a late                 THE TERMS OF THE LEASE ....
        charge equal to the losser of (a) at our option, either: 0) fifteen percent (15%)        8. Uae,-Malntenance.and Installation: .You wlO: Ea)·cause.the Equipment to
        of the payment which Is late, or 01) one and one half percent (1.5%) per month           be Installed; operated '8nd maintained: (1) S01.;EL:Y FOR BUSINESS AND ·
        on such amount; and (b) the hig1&st rate permitted by applicable law (the                NOT FOR PERSONAL, FAMILY.OR HOUSEHOLD PURPOSES; (ii) only in
        ~Late Charge Rate"). You also agree to pay a collection charge to make                   the ordl!lary .oourse .of your.buslness;.~11) with due-care to prevent injury to any·
        up for. the time and expanse In making any call or generating a letter, of               person or property; (tv) in accordance with applicable manuals and
        up to $50.00 per call and per letter. You agree ta pay a charge of up to                 instructions; and (v) by competent and cUy quaHfied and authorized agents or
        $SO.OD for each check returned for non-sufficient funds or other reasons.                employees only; (b) comply with all applcable regulatory rules and laws and
        All payments ahall, at our option, be applied first to any costs of                      ltle other terms and conditions of ltis Lease; (c) maintain the Equipment at
        collection, second to any late charges, third to deHnquant payments and                   your sole cost and expense in at least the operaUng order, repair and
        the remainder thereof to Rent or other payments you awe ua. You also                      condition as when delivered to and accepted by you, reasonable wear and
         agree to pay us a documentation fee at lease origination of $0.00 and, If the            tear from the proper use thereof alone excepted, and (d) furnish at your sole
         Equipment Is one or more titled vahldes, a fee of S99.00 per month after the             cost and expense, aH parts, supplies, services and utilities nacessaiy for the
        end of the third month of the Term if we do not receive properly Issued titles            operation or maintenance of Iha Equipment, all of which will immediately
        for each sUch vehide.                                                                     become our property. You may not modify the Equipment without our prior
         5. End of Lane Options: At the end of the Term, you may choose one of                    written consent You assume all risk for the use, operation _an!I storage of the
         the folloWing options as to all, but not less than all, of the Equipment:                Equipment and for damages and Injuries Incident thereto, Whether to agents,
              a. Automatic Rene-wal: Should you choose #1 of the "END OF LEASE                    employees, aistomers, consumers, invitees and guests of you, us or of third
         OPTIONS' Btllted on the first page of this Lease, this Lease wll automatically           parties and whe1her or not occasioned by our or your negligence or
      · renew for successive ltlirty (30) day renewal terms on the same tenns and                 mareasance. You acknoWl!'dge for purposes of occupational safety,
         conditions and the same Rent payment unless you send us written nollce that              e-nvlronmantal and other laws and liability, that we have no participation in the
         you do not want the Lease lo renew at leasl thirty (30) days before the end of           maintenance or use of the Equipment and you are hs sole operator, with
         the Term or any renewal term. We may cancel the renewal terms by sending                 discretion and oontrol as to hs selection, operation and management. You
         you notice that we do not want this Lease to renew at least fifteen (15) days            may not use the Equipment in any unsafe mamer, In violation of any law or
         before the and of the Term or any renewal term. IF YOU DO NOT                            regulation or to haul, store or otherwise deal with any hazardous materials
         PROPERLY CHOOSE ANOTHER OPTION, THIS OPTION #1 WILL BE                                   and you wlH obtain any and an licenses or permhs applicable to your use of
         DEEMED YOUR CHOICE.                                                                      the Equipment.
              b. Re1Um of Equipment: Should you at the and of this TenT1, ch0088 #2 of            9. Location of Equipment: The Equlpmant musl at al times be located at
         the "END OF LEASE OPTIONS" stated on the first page of this Lease, )'DU                  the locatla, specified In the Lease, except during periods When the Equipment
         shall provide us with not more than one hundred_twenty (120) days and not                 is being use-cl for its intended purpose at other locations, under the direction or
         less 1han sixty (60) days prior written noUce and wRI, on the last day of the            control of you, or when the Equipment is being maintained or repaired at the
         Term, immedataly deliver the Equipment to us in a condlllon aa good as                    location of yaur service providers. We shall h8Y8 the right to enter upon your
          received, less normal wear and tear, to any place In the United States                   premises to inspect the Equipment at any lime upon reasonable notice or
          designated by us. You will prepay an expenses of crating and &hipping by                 during normal business hours and you wll ensure that we have slmlar rights
          means we designate, and you wlll properly insure the shipment. You also                  wherever the Equipment may be located. You must promptly advise us of any
          agree to pay 118 a reasonable administration fae for proceaslng the Equipment            olrcumstancea with respect to the locallon of the Equipment which may In any
          not to exceed $500.00.                                                                   manner alfect our fflle to the Equipment You wll not allow the Equipment to
              C. Purchase Option Price: Should you at the and of this Term, choOH #3               be used oUlside of the United States without our prior written conserrL
          of !he "END OF LEASE OPTIONS• stated on the first page of this Lease and If              10.Pel'IIOnal Property: The Equipment Is. and shall at all times be and
          you are not in default under this Lease, you have the option d purchasing all,           remain, personal property and &hal not constitute fix1unts notwithatanclng that
          but not leu than all, of the Equipment at the expiration of the Term (or, with           the Equipment or any part thereof may now be, or hereafter become, In any
          our consent any renewal term) for an amount (the "Purd]ase Optioo Price")                manner affixad, allached to, imbedded in, permanently resting upon, real
          equal to the Total Cost of 1he Equipment lnllllplied by 1he Purch111e Option             property or any building thereon, or attached In any manner to what Is
          Percentage or amount as specified on this first page of this Lease together              pennanent as by means of cement, plaster, nails, bolts, screws or otherwise.
          with an applcable sales, use or similar taxes. Upon payment of the purchase               It Is the Intention of the parllas harem, aid the reality, that the EqUipment shaH
          price, we wll transfer the Equipment to you on an "AS-IS" basis. The                     consist solely of personal property and flat the same shaH not conatltute
          conveyance of the Equipment from us to you wlD be without warranty·or                    fixturas under Iha laws of the state where the Equipment is located at any
                                                                                                     time.                                                                1}.;)t
                       Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 30 of 42


                                  ADD/TIO/JAL TERI/IS AND CONDITION<;-F              IJIPMENT ///ASTER I CASE :i.GRFFrll/ NT Pa e 3 of 4
     11.lnsurance: You,shall .obtain and maintain. onor with ret;pect.to the                 that unless directed to the contrary by notice from us, you shall assume full
     Eq\Jipment at.your (?~n .exl)tlnse (a).Hablllty lnsura.rIce ln~urlng. against            responsibility for the defense thereof. The Indemnity In this. Paragraph shall
' - ·11a6111iytor bodily lii)uiy ·anil "j:iropenf ctiimage \vitn "ii minlirium lfnilt ~ ·     Include illl occupational safety and environmental liablllty, Including any that
     $1,000,000.00 combined single fimlt a,dlor occurrence and (b) physical                   result from your breach of the tenns hereof.
     damage insurance insumg against loss or damage lo lhe Equipment In an                    14. Taxes and Faes: You shal be responsible for and shall indemnify and hold
     amo111t not less than the greater of the- total of all Rent end the purt:bllse           us harmless against any and all sales, use, property, excise and. other taxes,
     option amount or full replacement value of the Equipment and with a                      all license, penaltles and fines, and reglstraUon fees now or hereafter Imposed
     deductible not exceeding $5,000.00. You will furnish us with a certificate of            by any governmental body or agency upon the Equipment or its use or the
     Insurance evidencing the issuance of a policy or policies In at least lhe                Rent hereunder. If we pay any of the above for you, you agree to reimburse us
     minimum amounts required herein naming us as an additional insured                       on demand. You also agree to reimburse us on demand for any filing or
     thereunder for the liabtlity coverage and as sole loss pa~e for the property             release fees and other 188Sonable adminislrative expenses. Sales or use tax
     damage coverage. Each such policy shal be in such form and with such                   · due up front may be billed monthly, plus a finance charge. Upan our request,
     insurers as may be satisfactory to us, and shall contain a lender loss payee             you shall prepare and file all tax returns relating. to taxes for Which you are
     clause requiring the insurer to give to.us .at leBj;t 10 days prior ~en notice           p~itted I!) (~e under the laws of the applicable taldng jurisdiction.
     of any alteration In the terms of such policy cir the cancellation thereof, and a .      15. Assignment: YOU HAVE NO RIGHT TO SELL, TRANSFER, ASSIGN OR
     clause specifying that no action or misrepresentation by you shell invalidate            SUBLEASE THE EQUIPMENT OR THIS LEASE WITHOUT OUR PRIOR
     such policy. You agree to provide us with written evidence of this insurance             WRITTEN CONSENT AND AtfY SUCH EVENT SHALL CONSTITUTE AN
     Immediately upon request We shall be under no duty to ascertain the                      IMMEDIATE EVENT OF DEFAULT. You shall not~) permit the sale-or transfer
     existence of or to examine any such policy or to advise you in the event any             of my shares of your capital stock or of.any. of your ownership interest to any
     such poicy shall not co~y with the requirements hereof. If you do not                    person, pelllOllS,-enlity or entities (whether-in,one.transactlon or in multiple
     provide us with acceptable evidence of insurance on demand, we may, but                  1ransadions) whldl reirulls in a tram;fer of a majority interest in your awnenmip
     will not be required to, buy insurance protecting our Interests. No such                 and/or the.control of the Lessee from the person, .persons, entity. or entities Who
     •insurance will name ycu as an insured or protect or relieve you from liability.         hold ownership and/or control of the Lessee as of the date of this Equipment
      In the event you fail to deliver to us a certificate evidencing liability and           Master Leese; (II) consolidate with or merge into or with any other entity, or
     physical damage Insurance complying with the terms of this Lease, you will               purchase or otheiwise acquire all or substantially. all of the assets or stock, or
     pay us for the insurance we obtain, with each Rent payment, an amount we                 otherOMlershlp Interest of anyperson·or.entity or sell, transfer, lease or
      calculate that will Include (a) a premium that may be higher than if you                otherwise dispose of al or substantialy all of your·assels to any person or entity;
     maintained the required insurance, (b) a finance charge of up to 1.5% per                or (iii) allow a Blocked Person lo have an ownership· interest in or control of
     month on any advances of premil.ffl made by us or our agents or a monthly                Lessee. 'Blocked Person" means any person or entity that is now or at any lime •
      property damage surcharge up to .35% of the equipment cost and (c) billing               (A) on a list of Specially .Designated Nationals Issued by the Office of Foreign
      and processing fees which generate a pro1it to us and our agents. YOU                 . Assets Control {"OFAC") of the United States.Department of the Treasury or any
     HEREBY ACKNOWLEDGE AND AGREE THAT YOU WILL INCUR                                         sectoral sanctions identification·Hst,· or·(B) whose property or·interests In property
     ADDmONAL EXPENSE BY FAILING TO COMPLY WITH THESE                                         are blocked by OFAC or who is subject to sanctions Imposed by law, Including
      INSURANCE REQUIREMENTS. We agree to discontinue billing these                           any executive order of any branch or .departmert of the United States
      charges upon receipt of satisfactory evidence of the required insurance.                govemment or (C). otherwlse..designated. hy..the United States .or any regulator
      12. Casualty and Risk of Losa: You assume and shall bear the entire risk of              havrig jurislictlon or regulatory oversight over us, to be a person with whom we
     loss, theft, destruction, damage, condemnation, or other casualty, whether or            are not permitted to extend credit to or with regard to whom, a lessee relationship
      not insured against, of the·Equlpment from any and every cause whatsoever               may result In penalties against us ot limitations on e lessor's ability to enforce a
     from and after the date of this Lease, and will hold us harmless from and                transaction. Any change in ownership or control of you or any sale of¥our
      against such risk. In the event the Equipment is physically damaged to a                 assets outside of the ordinary course of business constitutes reasonable
      material extent by any occurrence whalSoever, or is lost. stolen, condemned             grounds for insecurity, entitling us to proceed under Minn. Stat. § 336.2A-40t.
      or destroyed (a "Casualty Og;urrence"l. you shall Immediately notify us and             You shall provide us written notice of such change or sale fifteen (15) days
      shall, at our option, either: (a) place such Equipment In good repair,                   prior to the change or sale occurring. We may sell, assign or transfer this
      condition, and working order, acceptable to us, or (b) replace the same with             Lease and our interest in the Equipment without any notice to you. You agree
      like equipment of the same or later model in good repair, condition, and                 that if we sell, assign or transfer any Interest in this Lease or the Equipment,
      working order {free from all liens), or (c) pay to us an amount equal to the             the transferee will have the same rights and benefits that we have and will not
      Casualty Value. As used herein, the ·casualty Value" shall be an amount                  have to perform any of our obligations. You agree that the rights of the
      which vve reasonably calculate (without regard to insurance) to give us all of           transferee win not be subject to any claims that you may have against us.
      the benefits of our ownership of such Equipment and amounts payable                      16. Default: Any one or more of .the following win constitute an Event of DefatJt
      hereunder but for such Casualty Occurrence, including: 0) any accrued and                under this Lease:
      unpaid Rent as of the date of such Casualty Occurrence; {ii) the present                      a. You fail to pay Rent or any o1her sum to be paid under this Lease as and
      value of all future Rent payments discounted to present value at a rate equal          when due;
      to 3% per annum {the "Discount Rate"\: Qii) the Purchase Option Price set                     b. You fail at any lime to procure or maintain any Insurance coverage
      forth in Paragraph 5(c) discounted to present value at the Discount Rate; (iv)           required by this Lease;
      any depreciation or other lax benefits of ownership of the Equipment which                    c. You attempt to sell, transfer, assign or sublease the Equipment or your
      we would have received under !his Lease but for such Casualty Occurrence;                interest in any Lease in violation of Paragraph 15 hereof;
      and (vi) the amount of any indemnity or other obligation~ owed to us                          d. You fall to perform or observe any duty, obligation or covenant contained
      hereunder. In addition to the foregoing, you shaU also pay to us interest from           in this Lease other than those set forth in subparagraph {a) through
      the date we calculate the casualty Value unbl paid at a rate equal to the Late           subparagraph (c) above, inclusive, and such failure continues for ten (1 O) days
       Charge Rata. No such Casualty Occurrence will relieve you of your duties                after the earlier of: {I) the day we provide you written notice of such default; or
       hereunder•or et the end of the Term; provided, however, that after payment              (11) the date that any of your officers or employees have actual knoWledge of
      In full of the Casualty Value, you shall have no further rental obligations              the event, condition or occurrence that constitutes the Event of Default;
       hereunder with rasped to such Equipment and shall be responsible for Iha                      e. You become insolvent or unable to pay your debts as they mature or In
       sale or other cisposltion of such Equipment.                                            accordance with customary business practice or you commit an act of
       13. tndamnlfic:atlon: You shall indemnify us, our officers, shareholders,               bankruptcy, or apply for, consent to, or acquiesce in the appointment of a
       employees; agents, successors or assigns rtndamnjfied Parties"). againsl                 trustee or a receiver for you or any of your property or in the absence of such
       and hold all Indemnified Parties hannless from, any and all claims, actions,             application, consent or acquiescence, a truslee or receiver Is appointed for you
       suits, proceedings, damages, cost, expenses, obligations, llabllltles and liens,        or for a substantial part of your property or any bankruptcy, Insolvency,
       Including without limitation any of the foregoing arising or imposed in                 dissolution or liquidation proceeding Is Instituted by or against you and, In each
       connection with latent or other defects of the Equipment, negligence, gross              case, is not discharged within thirty (30) days thereof;
       negfigance, strict lieblllty, patent liability or any other melfeaaance, on                   f. There is a transfer, termination. cessation or lquidatlon of your business
       account of pe,sonal Injury, property damage or olherwise, imposed on or                  or that of any corporate guarantor or If an individual guarantor should die or
       Incurred by or asserted against any Indemnified Parties including, wllhout               any guarantor shall suff9r an BYent described In subsection e, above;
       Jirritalion, reasonable attorneys' fees inam-ed in connection with the .                      g. Any representation, warranty or statement of material fact made or
       foregoing. in any way relating to this Lease. or In any way relating to the              furnished to us or our representatives by or on behalf of you, or any financial
       manufacture, purchase, acceptance, rejection, ownership, delivery,                       statement, document, Instrument or other Information submitted to us or our
       installation, possession, use, operation, maintenance, condlUon, registration,           representatives by or on behalf of you, is false or misleading In any material
       sale, return, replacement, storage or disposition of the Equipment, or any            respect;
       accidert In connection therewith or by operation of law. You shaU give us                h. An event cl default shal occur under any Lease or other obtigation you
       prompt written notice of any matter hereby indemnified against and agrees             owe to us;
                            Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 31 of 42


                                        .1/J/1///0NAI /fW"S AN/) CCJNUIT/D!JS-EOUIP',iEI/T ·.,,,~TFP, r-ASE .\GR"-F//Etn Pa , ./ of.j
   · _ . .. c._i. Yoµ change your-ll!IIT)e 9.1:Juriap~ ~ P\'!IB_nizalk1f'l:.wl.tllc:iul 90 days      otheq1roperty comprising the aame). In any event, as additional security for
        - -prior written.notice to us; .                                                             your obligations under this Lease, you hereby grant us a first priority security
.,•.. --~,'TYoiiirietg'if;'c!onsdlldatirorothi!!rwlislf'ch1111ge·younirgrinlzatltlrilil fonn         intarest In the any end all general inlahgiblas, additions, Bltachments,
             without «u prla' written consent.                                                       accessoriell and accessions to the Equipment and any subleases, chattel
           • 17.Remedles Upon Default: Upon the occum,nce of any Evant of Default                    paper, accounts and security deposits relating to the foregoing and any and all
 -. . . as defined In Parag~ph 16 above, and a.t any time !hereafter, we may, at oµr                 ~ s therefore. RefcirenC&!I to replacernl:)Rts, subs11tutions, additions,
              option, and with or without notice, declare the Casually Value and other               attachments, chattel paper, accounts, proceeds or any of the foregoing do not
             amo1111& payable or to become payable to us under and by raaaon of this                 aUlhorlze any sale, lease, transfer, modfication, replacement, alteration or
              Lease and any other Lease or obligation you owe to us, to be Immediately               other actions Impacting 1he Equipment and such activities are alloNad only to
              due and payable, and may proceed to enforce payment of such obligations                the extent provided for herellnder.
             and to exercise any and aU rights and remedies provided for by this Lease               20.Securlty Deposit: You shal pay to us lhe security deposit on the first
            ·and any other obligation, by any statute or otherwise available by law, In              page of this Lease upon exeeullon. If for any 188son this Lease Is not flnalzed
             equity er In bankruptcy, or Insolvency proceeding, lncludlng without limitation         or the Equipment not accepted, It is specifically agreed that we may retain this
             the folkMllng:                                                                          security deposit as liquidated damages for loss of a bargain and that we have
                    a. proceed by appropriate court actions 1o· enforce performance by               fully earned &uch amount. You agree that the security deposit will not bear
             you or to recover from you any and all damages and expenses which we                    Interest, may be commingled with other funds and that we may apply It to any
             sustain by reason of your dafaUlt or an account of our enforcement of                   amount due under this Lease, In which event you will restore the security
             remedies under this Lease, indudlng without llmltation raasonable.altomeys'            .deposit to Its original amount promptly. Such security deposit wiD be reuned to
              fees•                                                         ·                        you at the expiration of this Lease, less any amounts outstanding hereunder
                   'b. terminate your rights under this and any other Lease or other                 and any outstanding charges or expense.                 . .
              obligation to us: and/or                                                               21.Conaent to Minnesota Law, Jurisdiction and Venue: It is agreed
                    c. take posaession of or disable the Equipment. We will have the                 belween the parties lhat,this Lease bas been negotiated within Steams
            .right to remove.the Equpment from your.property,. and, for the purposes of              County, Minnesota, .and. finally executed within Steams County, Minnesota,
              removal and possession, we or our representatives may enter any of your                and accordingly, the Lease and all related documentation shall-be governed
              pn,mises without legal process. We may ~quire you to assemble the                      by, and construed.in.accordance wlth,.the.laws of.the.State.of. Minnesota
              Equipment and to make It avaUable to us at any place we designate. You                  (without regard to principles.of confllcts of laws) and any suit by either of the
              voluntarily and knowingly waive, to the extent permitted by law, any and all            parties pursuant to Ilia -lease shall-be ·maintained ·In ·and the venue for-any
              rig1ts to notice and/or hearing prior to any retaking of possession of the             such litlgation.sball-l»in.Steams-County-Oistrlct,Gourt,-,Steams-County,
              Eqlipment by us or our representatlv•. Upon any n,taking of possession of             Minnesota.                                                                 .
              the Equipment by us, all your rights In the Eqlllprnent, or to its use and    22. Waivers: No party.hereto wll~be deemed. to have waived any right, power,
              possession, shall terminate. Repossession will not, however, conslltute a     or privilege-under. this lease ot-sny provision hereof unless such waiver shaU
             tennination of this Lease unless we elCl)reasly so notify you In wr111ng, and  have been executed in writing by the partyto be charged with such waiver or
              notwithstanding any repossession of the Equipment, or any olher action        expressly stated herein. .The failure of. any party hereto-to ·enforce -at any lime
              which we may take under this Lease, you shall be and remain liable for the    any of the provisions of this I.ease wlH In no way be· construed to be-a -waiver of
             fuH pertorrnance of all obligallons on your part to be performed under this    such provisions, nor In any-way affact the validity of this. Lease or any part
              Leese including the payment of all Rent, maintenance of an Insurance and      thereof, or- the right .of any party to. thereafter enforce each, and every such
              Indemnification of us.                                                        provision. No waiver of any breach of this Lease will be held to be a waiver of
             All remedies hereunder are cumulative, and may be exercised concurrently       any other or subsequent breach. AU -remedies afforded in this Lease will be
             ·or separately; provided, however that (i) nothing in this Paragraph 17 shall  taken and a>nstrued as cumulative and in addition to every other remedy
              be construed as granting or conferring to us or Imposing on you a dupUcative  prOlllded herein or by law. EACH PARTY WAIVES THE RIGHT TO lRIAL BY
              right, entitlement, obligation, or recovery with respect to any matter arisingJURY. You waive aU rights and remedies under UCC Article 2A to the extant
              out of the same facts and circumstances; (II) no provision hereof shall be    permitted by law.
                                                                                                '
              construed to provide us recovery fer any costs, damages or other amounts       23,lntegratlon: This Lease shall constitute the entire agreement between the
              for which we have been fuly compensated by you under any other provision       parties, and shall not be modHled except In writing signed by an authorized
              of this Lease; and (Iii) rernecles hereunder are intended only to allow us to  executive officer on behalf of the parties hereto. Without limiting the foregoing,
              eiioy the benefit of the bargain and to make us whole.                         It Is expressly agree lhat this Lease cannot be modified by course of
               If we Incur any expenses, indudlng attorneys' fees, in the enforcement of any performance.
              of our rights under this Lease, or if we bring any action, proceeding or suit, 24. Further As-.ncas: You grant us authority to file any financing
              then we may recover from you such reasonable expenses so incurred.             statements necessary to protect and preserve our ownership of or rights in the
               PrompUy after you have notice thereof, you shall give notice to us of any     Equipment. Promptly upon our wrltlen request, you agree at your expense to
               Event d Default and any event 1hat has occurred and is continuing which       execute, acknowledge and deliver such Instruments, and to take such other
               consitutes an Event of Default but for the requirement that notice be given oraction, as may reasonably be necessary in our opinion to protect our or our
              time lapse or both.                                                            asslg,-'s or transferee's interest in 1he Equipment, this Lease and any Rent,
              18.Non-Cancallabla Leue: Thia Lease cannot be cancelled or terminated          including without limitation the obtaining and execution of landlord and
               except as expreasly provided hataln. YOU CONFIRM FOR OUR BENEFIT              mortgagee waivers, cer1iflcatea of tllle, financing statements In recordable fomi.
               AND THE BENEFIT OF ANY ASSIGNEE OR TRANSFEREE OF ANY OF                       and a-search for any judgment or Hens against you. You 11lso agree to provide
               OUR INTEREST IN THE LEASE THAT THE LEASE IS YOUR ABSOLUTE,                    such financial Information relating to yoo as we may from time to time
               UNCONDmONAL OBLIGATION AND NOT SUBJECT TO ANY RIGHT OF                        reasonably request We may file or record a copy of this Lease as a financing
               SETOFF OR REDUCTION OF RENT OR OTHER OBLIGATIONS OR ANY                       statement or for any otler purpose. You acknoWledge that we may change
               COUNTERCLAIM OR DEFENSE FOR ANY REASON WHATSOEVER, ALL                        insertions in any Lease to correct ob\llous clerical errors or adjust for final,
               OF WHICH ARE HEREBY WAIVED TO THE FULLEST EXTENT                              documented costs and Equipment price and description. In the event there is
               PERMITTED BY LAW. This understanding Is a material consideration to our        more than one Lessee named in this Lease, the obligations of each shall be
               entering into this Lease and is conalst8nt with yoll' decision to finance     joint and several. Time Is of the essence with respect to the obligations of
               acquisition of the Equipment hereunder rather than by borrowing the funds      Lessee under this Lease.
               and purchasing the Equipmenl YOUR OBLIGATIONS HEREUNDER SHALL                  25. Binding Effect: This Lease shal be binding upon Iha parties hereto and
               SURVIVE EXPIRATION OR TERMINATION FOR ANY REASON OF THE                        upon their respective successors. and permitted assigns.
         LEASE.                                                                               26. Severablllty: If this Lease or any pro\'ialon hereof shaH be deemed invalkl,
         19.Flnanc:e L - ; Security Interest: This Is an agreement of lease and It            Illegal or unenforceable In any respect or in any jurisdiction, the validity, legality
         la the Intention of the parties that this agreement constitutes a true lease that    and enforceability of this Lease in al other respe~ and In other Jurisdictions
         is a finance lease as that term is defined In Arlide 2A of the Uniform               shaH not be In a,y way Impaired or affected thereby
         Commercial Code. You acknoWledge that (a) you have reviewed and                      27. Nolicn: Unless otherwise specifically provided hereunder, any notice,
         approved any written contract with the Supplier pursuant to which 1he                consent or other communication required or permitted to be given by any
         Equipment Is purchased (!he "Supply Contract"): and (b) we have Informed or provision of this Lease shaR be In wrl1lng and shall be deemed to have been
         advised you In writing, either previously or by 1his Le1199 d the identity of the    d!Ay and properly glvan or served for any purpose If dalivered via United
         SUpplier, that you may have rights under the Supply Contract; and that you           States First Class mail, postage prepaid, and addressed to the address set
         may contact the Supplier for a desc:riptlon of any such rights you may have          folth at the first page hereof or at sueh other address aa such party may give
         under the Supply Contract. If, notwithstariding the intention of the parties, this notice of In accordance with this paragraph from time to tine. We may rely on
         Lease Is deemed tQ be a loan, YoU hereby grant to us a first priority purchaae your facalmle signature or copies of signed doa.iments transmitted to us by
          money security interest in the Equipment (including all inventory, fixtures and     electronic man or fax.                                            ~..)
Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 32 of 42




                Exhibit 5
                              Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 33 of 42


fltMA.,..._.r~~
,_11CFATIONC8RnACAT1!

n........_c.r.a..,.        ........

                           - ·-- ----- -·.......- -----. ---........- -·-.....- -
                                     a,Fa,,nCNdl ....... leMcm~nlNlflNlildClfllll~S...VUC.U.C.,p,u,,i .....tb ... Masw~,.,....,...,.r~d.-.cl••olJlll,'C,2001.'IM~WII\INM'llh.iltlll.. tlla . . . . . . ~




                                                                                                                                                              -........- ---
   ,. .... ..,..,... ............. dlfiMd,..,..,


._    ...   T.... C........




                                                                                                                                                                             -  -    -.... .... - -                           P•.t,.. .....,_, , ......_ ........


                                                                                                                                                                                 . .t.~ --. . - -. .....
                                                                                                                                                                         ... .. .---
                                                                                                                                                                              T-

                                                                                                      ,                                                                        .,
                                                                                                                                                                          . .. ........ ..... .....
                                                                                                                        20NifalQ,g . . T.....                ·14......, -·
                                                                                                                                                                                           ""                    .....
                                                                                                                                                                                                                  ""                                         .........
                                                                                 ..,,..,,
                                                                                                                                                                                                                                ........, ..........
                                                                                                                                                                                                                                                       ..z.e1..-

                                                                                                                                                                                                .. ...
                                                                                                                        1'11Ul"-&:.-111f"8                     40.751-.
                                                                                                                                                                                                     ,_-q_• ......,.
                                                                                                                                                                                                                        ...
                                                    -·....... .....,._"'~·
                                                                                               loltnl        2HlfH      :MU.._..,Fe<.-,J!t,.)1.01...                                                                                                                  ne,tn...,
                                                                                 """'"    '""'"   "'""                  2111.lllaDlefekD'OH,..,.-ib.           13.,..,.                             ,1.11ia,--... ""                       ........    11,05.51       1'1,1:11..H
                                                                                 .,._,    ,.,,,,, """'
                                                                                          ''"'"                         20tlf"-.4•·•1,_.,Tl,
                                                                                                                                                    ,,..,._.. .,
                                                                                                                                                               >1.ZliUO
                                                                                                                                                                                                   ,.,.,u
                                                                                                                                                                                                      ...,...,v......           ,., ,.~...,. ,_
                                                                                                                                                                                                                               H.N
                                                                                 .,,,,..,,,...,,,                                                                                                                 .... ,..,,..
                                                                                                                                                                                                                 ....             ''""'.. ....... .......
                                                                                                                        2a, . . . . . . . . ~                                                                                                                         -.111.110
                                                                                          v,.,, • '"""                                                                            "'
                                                                                 ,...,.,, ,.,,... "''""
                                                                                                                        2101.:...0.-11JOTN•                   13t,ll1.00

                                                                                                                                                                                  .       .
                                                                                                                                                    . ......, ..,"", ."... ...... ...., ........ ,.,,.,.,
                                                                                                                                                                                                   ~.4M.21Y..._                                       101..121~




                                                                                    -·                                                                         -- - .
                                                                                                                                                                                                                 ,,      ...
                                                                                                                        2111Wftwl\4'""LN• ,.._T,              1S,t50-Ge                             t,1n.o,......,.                                    ID,.lll".lt    11,0HAt




                                                                                    ·-                                                                                                                                          -- .... .
                                                                                                                                                                                                                                                             ........
                                                    -·
                                                                                                                                                                                                     ,u,~ .... ,....,,.
                                                                                 .uraa;e
                                                                                               •nll'lf                  111111WfMnDWHl&O ~ T...._

                                                                                                                                                    .......   n.110.oc.
                                                                                                                                                                                                    u..,,us:__,
                                                                                                                                                                                                                                  .., . .......
                                                                                                                                                                                                                                           ........
                                                                                                                                                                                                                                                       -.,ts.M
                                                                                                                                                                                                                                                             ........
                                                                                    ·~-                                                                                           .. .• .................. ........
                                                                                          ,_,,                          B11._.PSD.._..1 . . _..
                                                                                        ........ ....
                                                                                               ......                                                                                                                                   UOI-"




                                                    -·---·-·..................... - -
                                                                                 ..,_,,
                                                                                         _,,,
                                                                                         .,,,.,.
                                                                                         ""'"                .,_,
                                                                                                                        DIS&., . . . . . ...,Ulflalllf
                                                                                                                                 ~,
                                                                                                                       »91..,.15Z+L.aalll_..,.,.._ ,........
                                                                                                                        anzc...,,e.-....,_            .......
                                                                                                                                                                                                     1.,. . .,.,..,
                                                                                                                                                                                              ,...,.12,__.                      .......
                                                                                                                                                                                                                               1\.11
                                                                                                                                                                                                                                            ,.,,.     .           .......
                                                                                                                                                                                                                                                             ......
                                                                                                                                                                                                                                                         , .........
                                                                                                                                                                                                                                                       tl',ltUI
                                                                                                                                                                                                                                                                      •tOIAI

                                                                                 .....,, ,_,.                .,,,_
                                                                                                             ,......
                                                                                                                        211'12°"""'NeC_...
                                                                                                                                                    ,........ .,"
                                                                                                                                                    .......    4ltl.$t••

                                                                                                                                                                                          .' ,,.as.•---
                                                                                                                                                                                                    JaAtc:•-..r
                                                                                                                                                                                                                  ,.,. .,,.._.
                                                                                                                                                                                                                                  ......
                                                                                                                                                                                                                                        11,113.19,                    tOI.N.11

                                                                                                                                                    ._...Cl .
                                                                                                                        *•MnlllWDS-C""-.......                                              s                                                          St.OUD
                                                                                                                                                                                                                                                       10.m.ss

                                                                                                                                                    ...... .,., ".. ...........
                                                                                                                        :ICIIIMC0,...'111_,                                                          t,.»5.>, ........          IUIII                                  7tl'fUI


                                                                                                                                                                                            .                       "~
                                                                                                                        2al?MNOMR>1'..-n.,o,,..., •
                                                                                               l'llflt,'11

                                                                                                "'"'
                                                                                                             fMI~

                                                                                                               "'"' n,,.,.... ,"°o.,.n...,
                                                                                                                        J!lll7HlulRSJIDD ..........•T-.        U.ICKt.1111
                                                                                                                                                                                                    H,1,15.?CMIIIII

                                                                                                                                                                                                .,,~.....,          ,""
                                                                                                                                                                                                                 .....  ...              I.DOG.GO
                                                                                                                                                                                                                                            .....
                                                                                                                                                                                                                                            ,.,.,.,._
                                                                                                                                                                                                                                         !1,3N.Ga
                                                                                                                                                                                                                                                       .. MT.22
                                                                                                                                                                                                                                                  .,..00...
                                                                                                                                                                                                                                                             •n'-'•
                                                                                                                                                                                                                                                                       U,M1.t'I
                                                                                                                                                                                                                                                                       11,ttUD
                                                                                               31Mi1'
                                                                                                             "'""
                                                                                                              ......                                                                                                    ...              I.DU-•

                                                      .......                                                                                                                             .                             ...       ~-
                                                                                               llll/'17                 NU---.T....                            ,.ZJ'-OG                              f!.tra.U~

                                                                                                                                                                                          ., ,.,,..._ ,..
                                                                                                                                                                                                                    ,

                                                    ---· -· --·-
                                                                                                             •tsn-t                                                                                                                        191.0I      41.kUI          41,IIIO.i1

                                                                                 """"" _,.     lll1111                  l011.......,74DDDL.......,.
                                                                                                                                                    .,.-.oo    50.1$5.W
                                                                                                                                                                                   •                 :l.n:t.•v--
                                                                                                                                                                                                                      ,                  7.J.12'.M-    11.MS.R         11,111.12
                                                                                 .,.....,
                                                                                 ........ _,,
                                                                                          _.,
                                                                                               1GINt1ll      11'1.flH
                                                                                                              1/JI/Zl
                                                                                                                        211111111--.U-...TI•
                                                                                                                        aDUWIIIOll ....... 'Tr.a.
                                                                                                                       .., ... ~ r - .
                                                                                                                                                    ........
                                                                                                                                                    .,._,_ ......                  "".. .
                                                                                                                                                                                                     1.225.1!! .......
                                                                                                                                                                                                      '--la-•--
                                                                                                                                                                                                                    ""                . ........ 11.n,.•
                                                                                                                                                                                                                      ,... ....... n..,... .
                                                                                                                                                                                                                                         l,UO.f)I      so.uus          IC,N1.1f
                                                                                                                                                                                                                                                                       •D,IOUI
                                                                                                                                                                                                                                                                  .,....,
                                                                                                              ...... .... ._...,.OliJ...., ...__..                                        ..
                                                                                                                                                                                               --    - .•.. •..
                                                                                                                                                                                                     I.IV. . . . . . . .                               .U,171.N


                                                                                                                                                     s,.-... •".
                                                                                                                                                           ..,...                                                               ......     .
                                                                                                                        ............ ca1ne.&.-...                                                   11.1:M.J!'I........._..              •.>n.•
                                                                                                                                                                                           '
                                                                                 """"" _,,
                                                                                                                                                               .....                 .. ."     .,,..,,......,                               ..__,.
                                                                                                                                                                                                                                                      ..
                                                                                                                                                               ---
                                                                                                                       ...........,,.,........... ..,.,,._. .. .,."
                                                                                                                                                                                                                        ...
                                                                                                                                                                                                                    ,... ........ ......... .......
                                                     -..... ..... ·-...
                                                                                                                        +-iDltW..,o, ...... 1'wlllll                                                                                    2,..... 112..4111.IZ          Ut,111.IIZ
                                                                                                                                                                                                                      '"'       ..,.,.,.
                                                                                                                                                                                                                  ••-- ,.,.. . ,.... ..,..,,,.
                                                                                          ,,,.,.,,,.,.        ......,                                                                                                 ,                        ..,                     0.191.JI




                                                                                                                                                                                                    --
                                                                                                                        2Dl9 . . . . M T - - - ~




                                                                                                                                                                                               ---
                                                                                                                        31110 ___ ,..__..,..T....                                                    I.ODM.....,                                                       11,dl.DI


                                                                                                                                                     ..,.,..w .,..
                                                                                                                                                                                                       nu, ......

                                                                                                                                                                                                                  ,,.......
                                                                                 .,.etn,'?D,. ""'"'
                                                                                               _..,
                                                                                              111'1:1'17
                                                                                                              .......
                                                                                                             IOllffl T,11$ ...... a.Dtd, Cl ....,.._                            H
                                                                                                                                                                                           .         l-"l.:11........,                                 17.IM.U.,.
                                                                                 """'" _,,
                                                                                 ..,,,,.,.
                                                                                 ........
                                                                                              .,,,,.          ,..,,,.
                                                                                                             ,_,.
                                                                                                                        2011....-u.-."11111
                                                                                                                        2019 ...... f'WtP«"""'-li

                                                                                                                                                    .                                     .
                                                                                                                                                           ...._., "" ." ,.,... ......., .......
                                                                                                                                                                                           "
                                                                                                                                                                                                     1,00l.11~                             ,D1.C111
                                                                                                                                                                                                                                           tDI.IMI     a-,~32&........
                                                                                                                                                                                                                                                              .......
                                                                                                                                                                                                                                                       4'.141.11       4U¢71

                                                                                                             ,,,,       zo11w..i,.... w1....,
                                                                                                                                                      .        11,,•.00                              UCR.ll....,_.
                                                                                                                                                                                                                                            "-"'"'
                                                                                                                                                                                                                                        11..ICIO.OD




                                                                                                                                                                                               _,,_ - ·-- -- --
                                                                                                                                                           ,_
                                                                                 .,,,,,.,,                    ......
                                                                                                                                                            __ .,.,. ;."
                                                                                                                        ZHS..._,..._, ... TNllw                                                      LZ53ta:......,
                                                                                                                                                                                                                                            .,,.,,,
                                                                                                                                                                                                                                        11,115.IIP                     sua.11
                                                                                                                                                                                                                  ,,,...... ......
                                                                                               11119111                                                                                                                                                .11~1-




                                                                                 ---·--- ·-· -
                                                                                                             ,.,..,
                                                                                                -·                                                  .......
                                                                                                                                                     ....._....                                                                                               .......
                                                                                                                        ~•..._,ll&NRT...SC,-.We                                 11                                                       Ull:i'.00                    IOG,G1.J2
                                                                                                                                                      ,..,,.a
                                                                                                                                                                                                                      ,.,. ,.... ..,,...    . ., ..~ ,........ ...,....
                                                                                 """"'"
                                                                                 ........
                                                                                               tGIIWl1                  Zh7......,.~,411,_Uolllllllr                                                 1.-..ll ........


                                                                                                                                                                                    .
                                                                                                                                                                                                                                           IOI.DO      S'f.210.!&      !i1.Jll-lt

                                                                                 """"" "'""
                                                                                 ........
                                                                                                                        ll)QJlall0.-.1,_,.,...
                                                                                                              """' 20,,.__,....., ....                                                    .     .....
                                                                                                                                                                                                    11.1JU1"-"'-
                                                                                                                                                                                                                  .....
                                                                                                                                                                                               -- -- ----~ -~
                                                                                                             ,_,
                                                                                                                                                                                          .            ......,
                                                                                 ,,,_,, ,_,.,
                                                                                                                                                               ·-· -
                                                                                                                        toK-..u.--......
                                                                                           ......             ......   ................   _.        ~



                                                                                                                                                                                          .    ,     1,>'Q.n.....,


                                                                                                                                                                                                                                          ,,._., ....
                                                                                                                                                    ,,._.. ..
                                                                                           .,,,.,.             """      »u..... ~"-1111
                                                                                                                                                    .........
                                                                                                                                                    .,,ti-                                 ,
                                                                                                                                                                                                     a.na.a,......,            ,,_,.
                                                                                                                                                                                                                               ........
                                                                                                                                                                                                                                        H.211_,. IS.152..11
                                                                                                                                                                                                                                                              .,.,
                                                                                                                                                                                                                     ,,...                                         ....
                                                                                                                                                                                                                                 ,._,., ........ ----
                                                                                         _,,,,               ,..,,.,
                                                                                                             ,v.1111    Jal10-lhXc.r......._

                                                                                                                                                                                     ...   •                            ...    ,.__,. ..,_,.
                                                                                                                                                                                                                                                            ,.,,.......
                                                                                                              """"' --·~-~-...w.. . .
                                                                                                                                                                                                    "-"Q.Q.'i'-
                                                                                         '""'                           »lli~C..,.~
                                                                                                                       ........,._"Jl'IO,.._ ....                                          • •.IZl•~
                                                                                         _,,                                                                   a.•JC.Jit
                                                                                                                                                                                          .
                                                                                 -·-·-·................ .......... -- ---~
                                                                                                                                                                                     .,        ,.:sa..-..
                                                                                                                                                                                                    -
                                                                                                                                                                                                                                        :14.ffl.t4-



                                                                                                                                                     ........ ."" .." ,.m.21..--,
                                                                                 """"' ...,,                 ,..,..,
                                                                                                             "'"""                                              M,111.00
                                                                                                                                                                                           "    •.a.......,                             11,1$1.20


                                                                                         .
                                                                                                                                                                                                         ·-                                                   ...........,....
                                                                                               IVl_,7                   10ltToe,r_T_TII.._

                                                                                                                                                                                                                         ...
                                                                                 5o'Za121>1&                                                                    51,ICG'.G!J                                                                            n.41N.1t        12,1111.711
                                                                                 .,.,...
                                                                                                                 ....
                                                                                                                                                                                                 _   -                ,,...
                                                                                 !W'D,'2111&                            zc»l~ ........ t,..                     ........1                                                               l~.Cl          ~.l!IC..29     ID3.1'G21
                                                                                                                                                                                                 J2a1•2.......,
                                                                                                                                                     .....,,..........,,...,... ...... ..., ,......
                                                                                                              mm.

                                                                                                                                                                                                                                            ,._,,,.. ........
                                                                                                ltla'II                 21r.ll,ld,We8-,

                                                                                                                                                    .........
                                                                                                                                                                                                                                                       H,IDUCI
                                                                                                ~.,,,,
                                                                                                              .....
                                                                                                              ~
                                                                                                2'1~'                   a'IS&allMlaWTTII~                       Sc1,JH.tJ       71
                                                                                                                                                                                                       v-..-
                                                                                                                                                                                                     2.1.IP.27Y....._                                  a,1-&!i_..




                                                                                                                                                                                            . _ --- --"
                                                                                                                                                                                                                                         l,llt&I
                                                                                                                                                                                                                                           ,-.~.n
                                                                                                                                                                                                 ....                ....
                                                                                 ........ -· - --·~~                  -~                                                                                                                                       . ,,,.
                                                                                 511MZD?•
                                                                                                             '""""      7014 HAGIE ael'YIM!JIWI wiu.ti!G'                                   I                                           20.tffH                       tff.,od.b


                                                                                                                                   ....                                                                                        ,,_.. ,,,... ........
                                                                                                                        ma,-...s.,.,--..,r1,_,

                                                                                                                                                     ,,_.. .. .
                                                                                                                                                                                                       111Utlkaaailr                    u.suo
                                                                                                                        ........ S...-"---                                                                                              ,1.a,.-




                                                                                 -·---·....... -. - ..
                                                                                                ""''                                                                                                                                                   31.JV•

                                                                                                                                                                                     .
                                                                                                                                                                                                       11J.OI~

                                                                                                _,,,                        ...... ,--~ ...,.."--
                                                                                                                                                                        .                                                      .. _.. ........        .       ........
                                                                                                                                                                                                    ...- -- -- ...
                                                                                                                                                    ,...,.....
                                                                                                _,,          ,...,      1e,,2c-Mt1a~

                                                                                                                                           ........ ,..,.
                                                                                                                                                            ...                ,. •..
                                                                                                                                                                                     • .•      ......
                                                                                                                                                                                                    Q_!M:15v.._
                                                                                                                                                                                              ,.__,,_
                                                                                                                                                                                                    11.D!i,m.....,
                                                                                                                                                                                                                               ...,....     ..,_
                                                                                                                                                                                                                                        IUIOM

                                                                                                                                                                                                                                                              ......
                                                                                                                                                                                                                                                            .........
                                                                                                               ...... .11._._                       .....,,__,.                                                        ,... ...... 11.,.... .....
                                                                                                                            ...... ~ , -     ~                                                                                                              11,....

                                                                                 ·-·                                                                                                                                                                                   ,.
                                                                                                                                                                                                                                                                      ..,,
                                                                                                                                                                                                                                                      111,.••

                                                                                                '"'"
                                                                                                .,.,,,,
                                                                                                1V1."IP

                                                                                                              .....
                                                                                                              """' .,.,......... ,,.
                                                                                                             """"       29'15......,,,0f15f... 0.W.hl.r         71015..IIO

                                                                                                                                                                                     .
                                                                                                                                                                                     .     .
                                                                                                                                                                                           ...
                                                                                                                                                                                                    ZJ,tlHO~
                                                                                                                                                                                                    H,2'11!11~

                                                                                                                                                                                                                         ...
                                                                                                                                                                                                                                        . . . . .11
                                                                                                                                                                                                                                         ,.nooo                u.-..
                                                                                                                                                                                                                                                             ........
                                                                                                                                                                                               ·-- ...- _
                                                                                                                                                                                                       s.,w.,._.


                                                                                                                                                                _
                                                                                                                        211170...F• l i < - - i " -   •.m.n                                                                    ,,_....,,
                                                                                                                                                                                                                      .,...... ........ .........
                                                                                                                                                                                                                                            .......
                                                                                 !ii'D'JDII                                                                                                          ~-•JS.oo
                                                                                                                                                                                      "                                ,                               N,79_.
                                                                                                  ,,..
                                                                                                "'°'"
                                                                                                .,..,         ......
                                                                                                                        201t.MIID~IOfC-llw
                                                                                                                                                      ........ 1IO,lOIUID

                                                                                                                                                                                     .      . :u.nu,~
                                                                                                                                                                                                    :Jl ......n " -

                                                                                                                                                                                                                                      ...
                                                                                                                                                                                                                                                      •n,ttt.1.2



                                                                                 -·                                                                                                                                            ...,..                        ,.._.,.
                                                                                                              •11112                                                                                M,linM"'-1

                                                                                                                ,,.,., 2011,._w.M..,,_..., .... . .,,,,..., .,." "
                                                                                                                                                                                                                                        1. . . .                       11,117.l'&


                                                                                                                                                               ..                                                 .....
                                                                                 -·-·-·........ ...... - ---
                                                                                                               ,,,.,.,  :o'IC..,_t>NreNJOe..l,,.

                                                                                 ........
                                                                                                                                                               1I0,30CHIII                                                                             ,n.t•.11

                                                                                                "''"'
                                                                                                1131111
                                                                                                m,n,
                                                                                                _,,           .....,       .
                                                                                                                        -''htlllr&ee ........

                                                                                                                ,n,,. _.,...,, .,_..,.._,.
                                                                                                                                                               DO,l:ri."4
                                                                                                                                                            _,,... .
                                                                                                                                                                                           .
                                                                                                                                                                                                       v..._
                                                                                                                                                                                                    11_ffl... .


                                                                                                                                                                                      ,, . ...... v.--
                                                                                                                                                                                            •       e.YUJV...
                                                                                                                                                                                                                       ""
                                                                                                                                                                                                                                ... ....
                                                                                                                                                                                                                               ._.,.,.
                                                                                                                                                                                                                                   ...       ,._.,.n . _
                                                                                                                                                                                                                                           MUii

                                                                                                                                                                                                                                                             ............
                                                                                                                                                                                                                                                       ....,.to
                                                                                                                                                                                                                                                  t12_3RM
                                                                                                                                                                                                                                                                      21&.IIUD
                                                                                                                                                                                                                                                                       4t.llfM



                                                                                                 .,,,.        wvn
                                                                                                                        Jltl7,.._T...,I'_.,,
                                                                                                                        llftJEt~O-....MrC...
                                                                                                                                                      ·---
                                                                                                                                                      ,..~-                           ,.,
                                                                                                                                                                                             s
                                                                                                                                                                                                      1.241..21 ......
                                                                                                                                                                                                      t.l"UI...._
                                                                                                                                                                                                                       ,,,. ,              ..... :DZ.. . . .

                                                                                                                                                                                                                                             ........                  11..)tlC
                                                                                                                                                                                                                                                                     ......u
Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 34 of 42




                Exhibit 6
            Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 35 of 42

Arkansas Secretary of State                                                                                                                         Page 1 of 2




                                                                                                                        ARKANSAS
                                                                                                               Sl·:CRl·:·1ARY ()I-' s·1A1·1~
                                                                                                                       ~~


••                                                                                                                                   Welcome, ncfs01 !Q9Qut

         ATTN: To ensure that your payment is processed in a timely manner, please confirm that the following originator id for ACH Debit-7581 is on file
                                                                          with your bank.
         ATTN: To ensure that your payment is processed in a timely manner, please confirm that the folowing originator id for ACH Debit - 7 5 8 1 is on file
                                                                         with your bank.

                                                               Thank you! Your ucc Fling was submitled sua:essftAly.



                                                                                     UCC - New Filing

                                                                   filing Numbw:             40000154575899
                                                                   FtlingTme:                8129/2017 01 :03 PM
                                                                   E•plr-nO-:                8/29/2022 12:00 AM
                                                                   Referance Number:         16538-001
                                                                   Optional Filer
                                                                    Reletence Data:          16538-001


                                                                   Debtor(1)
                                                                   Surname:                  SMITH
                                                                    First Personal
                                                                    Name:                    TODD
                                                                    Additional Name
                                                                    (s)llnllal(s}:
                                                                                             WELDON

                                                                    Sufti.:

                                                                    Mailng Addnoss:          138 BAXLEY ROAD

                                                                    City:                     MCRAE

                                                                    Stale:                   AR
                                                                    Zip Code:                 72102

                                                                    Caunlly:                  USA


                                                 Secured Party (3)
                                                 Company Name: NORTHLAND CAPITAL FINANCIAL SERVICES, LLC

                                                 Mailing Adci"ess: PO BOX 7278

                                                  City:             SAINT CLOUD

                                                  Slale:            MN

                                                  ZlpCode:          56302

                                                  Counlry:          USA


                                  o.....,i;c,n o!Co-:        2015 DEUTZ FAHR 7250 AGROTRON TRACTOR. SN: WSXV9102001D10724

                                                                            .Allllma1Mt Deoignation (if applicable}:
                                                                              X     Lessee/Lessor
                                                                                    Consignee/Consignor
                                                                                     Bailee/BaHor
                                                                                    Seller/Buyer
                                                                                     Llc•n-/Llcensor

                                   This RNANCING STATEMENT Is to be flied [for record](or recorded) In the REAL ESTATE RECORDS.
                                                                            TIiis FINANCING STATEMENT <OfflS:
                                                                              timber to be cut
                                                                              H~Xtrscted collateral
                                                                              111 Iliad •• a nxtura flHng.




     https://www.ark.org/sos/ucc/filing.php?ac:showpage:submit)iling:'."'1                                                                              8/29/2017
       Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 36 of 42
Arkansas Secretary of State                                                                                    Page 2 of 2



                                                       Description of Real Estate:

                                                       Name and address of a
                                                       RECORD OVIINER of above•
                                                       CleSCril>edrealestala(lfDeblor
                                                       does n01 have• nicord kurest):


                                 Collateral la:
                                         held In a trust
                                         being administered by a Decedent's Personal Representative

                         X    Not Applicable
                              Ag. Lien
                              Non-UCC Filing


                         X    Not Applicable
                              Debtor Is a Transmitting Utility
                              Filed In connection with a Manufactured-Home Transaction • effectlVe 30 years.
                              Filed in connection with a Public-Finance Transaction • effective 30 years.




                                            Submit another UCC Filing         Relurn to Main Menu




 https://~ww .ark.org/sos/ucc/filing. php?ac:showpage:submit_filing:= 1                                          8/29/2017
Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 37 of 42




                Exhibit 7
               Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 38 of 42

                                                                                               Benjamin J. Court
                                                                                             612.335.1615 DIRECT
                                                                                         612.335.1657 DIRECT FAX
STINSON                                                                              benjamin.court@stinson.com
LEONARD
 STREET




    January 24, 2019


    Via US Mail and Certified Mail

    Scott Bles
    Bles Law Firm, PLC
    900 W. Center St.
    P.O. Box 995
    Beebe, AR 72012

     Re:       NOTICE OF DEFAULT AND DEMAND FOR PAYMENT CONCERNING
               TODD WELDON SMITH

     Dear Mr. Bles:

     We serve as legal counsel to Farm Credit Leasing Services Corporation ("FCL"). We understand that
     you represent Todd Weldon Smith. Please let us know immediately if our understanding is incorrect.

     As Mr. Smith's counsel, please be advised that Mr. Smith IS IN DEFAULT of: (1) that certain Lease
     Agreement and Schedule A identified as Contract Number 001-0088777-000, both dated July 24,
     2017, by and between Mr. Smith and FCL; and (2) that certain Equipment Master Lease Agreement
     identified as Contract Number 16538-001, dated August 1, 2017, by and between Mr. Smith and
     Northland Capital Financial Services, LLC, which agreement was subsequently assigned to FCL
     (collectively the "Leases"), concerning the followjng personal property owned by FCL and leased to
     Mr. Smith pursuant to the terms and conditions set forth in the Leases:

           •   2015 Deutz-Fahr tractor, model 7250 Agrotron, serial number WSXV910200LD01109; and

           •   2015 Deutz-Fahr tractor, model 7250 Agrotron, serial number WSXV910200LD10724.

      (the "Leased Assets").

      This correspondence serves as notice that events of default have occurred as a consequence of Mr.
      Smith failing to make payments required pursuant to the terms and conditions of the Leases. As of
      January 4, 2019, Mr. Smith owes FCL $97,525.49.

      Such failure constitutes events of default pursuant to Paragraphs 16 and 18 of the Leases.

      Demand is hereby made for payment of $97,525.49, which must be received by FCL on or before
      January 28, 2019. Iffu.11 payment is unconditionally and timely received, FCL will consider the default
      identified above cured. Partial payments or payments returned for insufficient funds will not cure the
      default.




  CORE/3009126.0221/150258964.1
             Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 39 of 42

   Scott Bles
   Bles Law Firm, PLC
   January 24, 2019
   Page2


   If full payment is not timely received, FCL will proceed with enforcement of its legal rights and
   remedies under the Leases and applicable law. Enforcement of such rights and remedies may include:

        •    Accelerating all remaining amounts due under the Leases;

        •    Repossessing the Leased Assets without demand or notice, and with or without court order or
             legal proceedings;

        •    Recovering all of FCL's costs and expenses, including attorneys' fees and all costs and expenses
             incurred by FCL in any repossession, recovery, storage, repair, sale, re-lease, or other
             disposition of the Leased Assets;

        •    Initiating a lawsuit against Mr. Smith to obtain a judgment for all aforementioned payments
             and other amounts due under the Leases; and

        •    Exercising any other remedy available in the Leases or at law or in equity, including but not
             limited to seeking damages, specific performance, or an injunction in federal or state court.

   This correspondence is not intended to provide an exhaustive list of all events of default that may have
   occurred under the Leases or under any other agreement between Mr. Smith and FCL. FCL does not
   waive any other default not specifically listed in this correspondence, whether known or unknown to
   FCL, or whether such default arises under the Leases or any other agreement between Mr. Smith and
   FCL. Indeed, FCL does not waive, but rather it specifically reserves, all rights it may have, claims it
   may assert, and remedies to which it may be entitled pursuant to the Leases and all applicable laws.

    Failure to timely provide payment to FCL will result in FCL exercising its rights and remedies without
    further notice. Your prompt attention to this matter is appreciated.




    Enclosures




CORE/3009126.0221 /150258964.1
Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 40 of 42




                Exhibit 8
     Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 41 of 42




                                                                                               Delivery and Acceptance
                                                                                                               Contract No: 001-41011777-000
                                                                                                                      Custom• No: 119576
600 Hlpway 169 South, Sui1e 300
Minneapolis, MN 55426

·111i1 ('ertirlGlle is delivered IO and for the bcnellt of Lessor and pertains to lhc following personal property (die •Property, which is lhc
subject or Contract Number 001.0081777-000, to Master Lease Aareemmt dated u of July 24, :?017, bciween Fann Ciedlt Leasing
Services Corpomtion, as Lessor, 1111d TOOi> W. SMITH u Lessee, (1hc"Lu1t"):

(See allachcd for equipment dc11ilJ

To lhc cxten& dlld the above description has been altered by us or differs lion, the Prop:~ description set fOl1h in the Lease (lncludina, but
not lirni&ed to. c:hana-s to model or serial numbers), we certify Iha& such allerlllons or dift"ffl!nces ant acc-• te and we acknowledge lhal.
based upon this certiflcalion: I) tlw Lease Is hereby ammdecl IO reflect the above Property descri,-ion; 111d 2) Lessor Is hereby authoriud to
execute on our behalf and ta file 1mendmen1(s) &D any Fi111ncing Statements filed under the Uftlfann Commercial Codo in C01111ectlon wilh
the Lease, provided that all such amendments are consistent wllh the above Propeny description.

WE HEREBY CERTIFY AND ACKNOWLEDGE lhat, after full inspcetlon of the Pn,perty specified hCl'Cin or in any schedule attac:hcd
hereto (the 'Propeny') to our complete satisfaction, we have decided to leese lhe Property from Lessor and to accc:pt full reaponslbility ror
lhe Property "AS IS" and "WHERE IS," includina (withoul Umllation) lhc acceptance of lull responsibility for any necessary delivery
and/or lnsaalladon thereof.

WE HEREBY FUR.THER ACKNOWLEDOI! AND AOR.EE: I) that the Lessor is rdylng on thir. Cenificale as a condition to making
payment for the Property and that, upon Lessor's remilling or becoming oblip1Cd to remit suc:h payment, Lc,sor will have liilly and
sa1isfac1orily performed and satisfied all its obUptions under lhc Lease: 2) thDI any and all c:ondltions to lhc eff'Rliveness of the Lease or to
our obligations under the Lease have been satisfied. and lhat we have no defenses, sct-off's or counterclaimr. to any such obligations, and
lhat the Lease is in tun force and ctfcci; 3) to Indemnify and hold Lessor harmless from and against any and all losses and liabilities in any
way arlsina out of 1r1y loss of or damaae to lhe Property.

WE HEREBY FURTHER. ACKNOWLEOOE THAT: I) THE LEAS6 IS A NONCANCELABLE OBLIGATION: 2) OUR
OBUQATIONS THEREUNDER ARE NOT CONTINGENT UPON DELIVERY, INSTALLATION OR PR.OPER PERFORMANCE OF
THE PROPERTY AND WILL NOT BE ABATED FOR. ANY REASON WHATSOEVER: )) UPON OUR EXECUTION OF THIS
CERTIFICATE, LESSOR SHALL MAKE PAYMENT ANDIOR BEC'OME OBLIGATED TO MAKE PAYMENT IN REGARD TO THE
PURCHASE OF THE PROPERTY: 4) WE HER.EBY AFFIRMATIVELY WAIVE ANY RlOHT WE HAVE OR MAY HAVE TO
REQUIRE DELIVERY, INSTALLATION, OR PROPER PERFORMANCE OFTHE PROPER.TY AS A CONDITION PRECEDENT TO
OUR OBLIOATIONS UNDER THE LEAS£ Oil TO AVOID OR TEllMJNATE ANV SUCH OBUOATIONS ON THE BASIS OF ANY
SUCH RIOHT.
 Delivery of an exccurod counterpart or a signatUN page of chi• Cenificatc by liesimile ar email shall be II effective as delivery or a
man•II)' execuied a,unlerpart of this Certificate.

 IN WITNESS WHEREOF, we have exccutd this Certilicate as oflhe ~day of
 Lessee(1): TODD \Y. SMITH

   tu-di.~                  ~--Tecl_d~::.-Sm1_1h_ _                                                        l•dlvldual




                                                         EQUIPMENT OET AIL•


  Nill   Qty     \'ear                                Model                                                             ScrlalNe

                 1015        l>l!ll1'1. 1-"AI llt      7150,\gRlllm         'lmCIOf                                      WSXV911llOOIDOl 109

 • TOOETHl!lt WITH AU IU!PLACEMl::NTS. PARTS. REPAIIS. ADDITIONS. ACCESSION!I AND Al't'ESSORIF.S INCORl'ORATED THEREIN 0lt AFl'IX!t> Oil
 ATfACliEDntElll!1'0 AND ANY AND ALL PIWl."1-:et>S Of' THE FOREOOINO. INCLUDING. \YITIIOUT UMITATION. INSURANCE IU":COVERIES.



                                                            ('-----                                                                     .....,.
Case 4:19-cv-00280-KGB Document 1 Filed 04/19/19 Page 42 of 42


                                                                                                           _,,,. ·  ......._.


                                                                                                               '.',


                                                                                                           ,. -·· .~.   ..



                                                                                                                                    _;.     ..•
                                                                                                                                                  .. ·:...~:...-...-:a,~,.,
                                                                                                                                                          ,:_
                                                                                                                                                        .__           \      ~
                                                                                                                                                                                   .
                                                                                                                                                                                  ..
                                                                                                                                                   f          .,•-.off-.. .
                                                                                                                             ...... ·---. --·   -~::-~ .:.:~':.. :~
                                                                                                                                                              '.         .. .

                                                                                                                                                        .. ..•·:J-.. ·..

       Ta:       Northi:andClqllm!FlnmldaJSaNtmia. LLC
                ·33S•S3rdAve'S. .St..C1ou4 MN 66301

      1beundllrSVl&dherabycstmea1hatallthe.EqulpmanhacnbidJn~Eiju\pmenttuae•~n{~,; -
       _("\.mllll'")be\ween·.Narttwnd Capnat FbadalSet....J.l.C(l.aaaar}sndthe'undendgned. Contract                                                                 .
      --~.,,. ~ .. ~~Wllb-the1ennad1h$ad:l:aaa,haa,been '
       ~ lml?m :tea,. tnatelle4, t&lngood waidnQ cadtlDll. ~ acaiPt.BCU>y:tne·underslgnett n

                                The~---
      · - ~ - This Dllvmy-enti•Aca,plm•Cer~~--replaces1hatcartatn Acceptance
     '· Callllk.:al!HJO Ute l.8aae.        &m..:J,reiq\drad:and-StJppUad, haw been afflmd \'o 1he
       ; ~aslal9dln_aatdt..eeae.. Th&t.tndetatQtled ~~ ~ b y Lessor101he StlPJ)Uar~

      'Ma\wltid,\,&.\&-41.~ W'I ti&UIM&it)hem\ta!ys '\he·ComttiitiMAll'&ti\t'Ja\e shs\\ be\he de'& Se\
     _-.fQrlh on tnls DelM9ry and :A.coepanc:e ~



      ·blndmg   •an~~
      .Afac:anl&·~u-coptes.ofsiQnechioc1-,'lfJffl.bb&:anttl\mltnJS.t>y.elactTonlc.ma\l:or:faxahall;beat
                                  f o r ~ of1his document. - · ·.           _      ,       · ·    · -

      X 02 · .J->-l7
         Dale «.Dalvely.



                                                                                                                                                       . _. 4fh-~il;.-~. -~
                                                                                  : ..-•.. - .. ..:' ·~.                                               .=-,i..-o::;·•-.,~,    .




                                                                   ·l~:~i~~;li%il'f'
                                                                   -\>\i.--.:-:/•;_J{'-f-;b,
                                                                    '. _-:.;_.,
                                                                        ..••.;




                                                         :;/)~11,,, .
